 Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 1 of 82 PageID# 7

                                                               sc-f f ir
                                                               t    i.        0
 1   Dr.Veronica McCallup DSc
     In Pro per
 2
     1042 N. Mountain Ave          / t\ a
 3   upland, CA 91786
     504-405-6513
                                                  1. ■ - I   i», I i ..j, 7 i \ V, 1   i
4    vmccallupOyahoo.com
                           UNITED STATES DISTRICT COURT
5
                                        for the
6                          Eastern District of Virginia
                                Richmond Division
7

                                        Case No.                     cv 753
8
                                   Jury Trial:        Yes
9
     The ESTATE of Jerry Theodore McCallup Jr.
10   Dr. Veronica McCallup DSc Administrator

11                                          Plaintiff (s)

12
     -V-

     -ENVOY OF Williamsburg
13

     And Affiliated Businesses
14
     -Scarlett Huang (compliance officer)
15
     -Brain L. Stevenson Jr
16
     -ENVOY Corporate Offices
17
     -City of Williamsburg Department of Human Services
18   -The State of Virginia Attorney General - Mark R. Herring
19   County Attorney for Williamsburg and James City County

20   -Adam Kinsman

     -^^Ciera"
21

     -Brittany Moore
22

     -Consulate Heath Care
23
     -Sentara Health Care
24
     -Jerry Theodore McCallup III
25
     -Deborah Al-Jarboua

26
     -Jeremy Mccallup
27   Jeremy McCallup Wife

28   -Fahad Al-Jarboua

     -Judge Williamsburg

                              oO
 Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 2 of 82 PageID# 8



 1   -Wendy Evans Williamsburg department of Human services
2    - United States Army Fort Bragg- NORMANDY DR. NORTH CAROLINA

3    28310-0000


4
     All Responsible Parties Jointly, Individually, In official
     capacity, Et, A1
5

     I preserve my rights to add parties as they are discovered
6
                                   Defendant(s)
7


8                          COMPLAINT FOR A CIVIL CASE
     Supreme Court found that pro se pleadings should be held to "less
9
     stringent standards" than those drafted by attorneys, pro se
     litigants' pleadings are not to be held to the same high
10
     standards of perfection as lawyers. Maty v. Grasselli Chemical
11   Co., 303 U.S. 197 (1938) "Pleadings are intended to serve as a
     means of arriving at fair and just settlements of controversies
12
     between litigants. "Pleadings in this case are being filed by a
     Plaintiff in Propria Persona, wherein pleadings are to be
13
     considered without regard to technicalities. Propria, pleadings
14   are not to be held to the same high standards of perfection as
     practicing lawyers. See Haines v. Kerner 92 Set 594, also See
15   Power 914 F2d 1459 (llthCirl990), also See Hulsey v. Ownes 63 F3d
     354 (5th Cir 1995). also See In Re: HALL v. BELLMON 935 F.2d 1106
16
     (10th Cir. 1991)."
17
                        I. The Parties to This Complaint
18   A. The Plaintiff(s)
     1.
19
     Name: Estate of Jerry Theodore McCallup Jr
20   Street Address: 1042 North Mountain Ave
     City and County: Upland, CA 91786
21   State and Zip Code: California 91786
     Telephone Number: 504-405-6513
22
     E-mail Address: vmccallupOyahoo.com
23   2.
     Name: Dr. Veronica McCallup DSc Executor/Administrator
24   Street Address: 1042 North Mountain Ave
     City and County: Upland, CA 91786
25
     State and Zip Code: California 91786
26   Telephone Number: 504-405-6513
     E-mail Address: vmccallupOyahoo.com
27   3.
     CTI, Inc/ CTI chemicals and Allied Products, Inc
28
     Street Address: 1042 North Mountain Ave
     City and County: Upland, CA 91786
 Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 3 of 82 PageID# 9



 1   State and Zip Code: California 91786
     Telephone Number: 504-405-6513
2
     E-mail Address: vmccallupOyahoo.com
3
     B. The Defendant(s)
4    Provide the information below for each defendant named in the
     complaint, whether the defendant is an individual, a government
5
     agency, an organization, or a corporation. For an individual
6    defendant, include the person's job or title (if known). Attach
     additional pages if needed.
7    4. Envoy of Williamsburg

8    1235 S. Mount Vernon Ave, Williamsburg, VA 23185 757-229-4121

9    5. Sentara Health Care


10   6015 Poplar Hall Dr, Norfolk, VA 23502

11   6. City of Williamsburg

12   Department of Human Services social services Division

13   401 Lafayette Street, Williamsburg, VA 23185-3617

14   7. Brian L. Stevenson Jr

15   1235 S. Mount Vernon Ave, Williamsburg, VA 23185 757-229-4121

16   8. Scarlett Huang (compliance officer)

17   1235 S. Mount Vernon Ave, Williamsburg, VA 23185 757-229-4121

18   9. The State of Virginia Attorney General - Mark R. Herring

19
     202 North Ninth st, Richmond, VA 23219

20   10. County Attorney for Williamsburg and James City County
     -Adam Kinsman
21

     101 Mounts bay Rd building D, Williamsburg, VA 23185 757-253-6612
22

     11. County of James city county
23

     Commonwealth Attorney and Board of Supervisors
24

     101 Mounts bay Rd building D, Williamsburg, VA 23185 757-253-6612
25

     12. Consulate Health Care
26

     800 Concourse Parkway, Maitland, FL 32751
27

     13. Ciera
28

     1235 S. Mount Vernon Ave
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 4 of 82 PageID# 10



 1   Williamsburg, VA 23185
2    14. Britany Moore

3    Department of Human Services social services Division

4    401 Lafayette Street,

5    Williamsburg, VA 23185-3617

6    15. Envoy affiliate corporations
7    16.   Deborah Shelton Al-Jarboua c/o Britany Moore
8    Department of Human Services social services Division

9    401 Lafayette Street,

10   Williamsburg, VA 23185-3617 LKA OCALA, FLORIDA

11   17. Jeremy McCallup c/o Britany Moore
12   Department of Human Services social services Division

13   401 Lafayette Street,

14   Williamsburg, VA 23185-3617

15   18. Fahad Al-Jarboua c/o Britany Moore

16   Department of Human Services social services Division

17   401 Lafayette Street,

18   Williamsburg, VA 23185-3617

19   19. Jerry Theo McCallup III c/o Britany Moore
20   Department of Human Services social services Division

21   401 Lafayette Street,

22   Williamsburg, VA 23185-3617 LKA COLORADO SPRINGS, CO

23   20. Judge Williamsburg 5201 Monticello Ave Williamsburg, VA 23188
24   21. United States Army Fort Bragg- NORMANDY DR. NORTH CAROLINA
25   28310-0000

26   22. The doctors in charge of care and doctors who cared for Mr.
     Jerry Theodore McCallup Jr.
27

     23. Police that took Mr. Jerry Theodore McCallup From his home.
28
     425 Armistead Ave. Williamsburg, VA 23185. Phone: (757) 220-2331.
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 5 of 82 PageID# 11



 1   24. Sheriffs James City County Government Center 101 Mounts Bay
2    Road Williamsburg, VA 23185
3    25. williamsburg Human services 401 Lafayette St Williamsburg VA
4    23185-3617

5    26. Wendy Evans 401 Lafayette St Williamsburg, VA 23185-3617
6    27. Any and all insurance policies of plaintiff Jerry Theodore
7    McCallup Jr

8    28. Plaintiff reserve the right to add unknown parties

9    29. Jeremy McCallup's Wife

10                          COMPLAINT FOR CIVIL CASE

11


12          COMES NOW, The ESTATE OF JERRY THEODORE MCCALLUP JR, by and

13
     through Administrator, Power of Attorney, Medical Power of
     Attorney, Beneficiary, IN PRO PER, and brings the following
14
     action against defendants individually and jointly and in
15
     official Capacities and seeks answers and accountability and
16
     allege as follows:
17
       I.     That the State of Virginia with its corporations,
18
              employees, doctors, hospitals and agents; had to give the
19            entire family, business liaison, and x-wives of Plaintiff
20            Jerry Theodore McCallup JR notice prior to any and all

21
              court hearings, prior to any court actions,
              hospitalizations, adult protective service action, because
22

              they may have interest.
23
     II. That Jerry Theodore McCallup Jr has always been a healthy man
24
     from a healthy athletic family and retired from the U.S. Military
25
     after 24-25 years on a regular retirement. He continued working
26
     as a civilian after the military retirement, until another
27   retirement. He was an avid golfer and golf often. He even bought
28   a home between two (2) golf courses. The McCallup's Great grand
     Father owned a Golf course in Arkansas.
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 6 of 82 PageID# 12



 1   III. Jerry Theodore McCallup Jr and sister started a business in
2    1985 in Detroit Michigan called CTI, Inc and incorporated the

3    business in Illinois as CTI Chemicals and Allied Products, Inc.

4
     until present and thereby, plaintiff asserts that the plaintiffs
     has alleged loss of support in this complaint, and can recover
5
     damages because the individuals named as the representatives of
6
     the estates can show reasonable expectation of receiving support
7
     from the decedents.
8
     IV. Jerry Theodore McCallup Jr, was a resident of several states
9
     because of the military and business involvement. Jerry Theodore
10   McCallup Jr was raised in Detroit, Michigan. On or about 2010

11   Jerry Theodore McCallup Jr; witnessed by several attorneys and

12
     notary, made his sister Dr. Veronica Renee McCallup DSC, his
     Power of Attorney and His Medical Power of Attorney. In 1967
13

     Jerry Theodore McCallup Jr made Dr. Veronica McCallup DSc his
14
     Beneficiary and never changed it even after two (2) failed
15
     marriages; Dr. Veronica Renee McCallup DSc remained his
16
     Beneficiary on all his military records and property and assets.
17
     Dr. Veronica Renee McCallup DSC name is also on Jerry Theodore
18   McCallup Jr Savings Bonds for over fifty (50) years.          Jerry
19   Theodore McCallup Jr and Dr. Veronica Renee McCallup DSC had

20   remained close and business partners all their lives.

21
     V. Dr. Veronica Renee McCallup DSC has went to several
     Universities and Married and raised family and lived in states
22
     with Jerry Theodore McCallup Jr and in states without Jerry
23
     Theodore McCallup Jr. Mr. Jerry Theodore McCallup Jr and Dr.
24
     Veronica Renee McCallup DSc grew up in the same humble home and
25
     slept in the same bed. She slept on his head.
26
     VI. Plaintiffs believe that during between 2018-2019 Mr. Jerry
27   Theodore•McCallup Jr. continually requested and demanded the
28   presence of Dr. Veronica Renee McCallup DSc while hospitalized
     and during court proceedings and until death. But defendants
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 7 of 82 PageID# 13



 1   refused his rights/ and his last rights, and blocked the presence
2    of Dr. Veronica Renee McCallup DSc, so, that defendants could

3    obtain property and moneys (as they did at plaintiffs fathers

4
     death, where Dr. Veronica McCallup DSc was also father's
     beneficiary).   Mr. Jerry Theodore McCallup Jr uncle was
5
     Congressman John Conyers and if there was a court proceeding for
6
     adult protective services, he would have contacted his sister;
7
     Dr. Veronica Renee McCallup DSc, to contact counsel and or
8
     Congress in 2018-2019.
9
     VII. Plaintiff Jerry Theodore McCallup Jr asserts a fourth
10
     amendment violation. Defendants couldn't begin legal proceeding
11
     for protective services with fabricate evidence by non-family and
12   initiators. Manuel v. City of Joliet, 111.j_ 131 S. Ct. 911, 915
13   (2017). Fabricated evidence was the only evidence the judge

14   relied on during the probable-cause hearing, that resulted in
     Plaintiffs Jerry Theodore McCallup Jr, being placed into adult
15

     protective service and the Judge failed to locate and identify
16
     Dr. Veronica Renee McCallup DSc who would have taken plaintiff
17
     Jerry Theodore McCallup Jr. out of/away from Virginia and to
18
     California or Michigan. But defendants didn't want that. They
19
     wanted the Plaintiff Jerry Theodore McCallup Jr where they could
20   find his money. The Supreme Court granted certiorari deciding
21   'Vhether an individual's Fourth Amendment right to be free from

22   unreasonable seizure continues beyond legal process so as to

23
     allow a malicious prosecution claim based upon the Fourth
     Amendment." Id. at 924 (J. Alito dissenting) and it did.
24

     Defendants failed to give due process and notice to all Plaintiff
25
     Jerry Theodore McCallup Jr Family members and determine what
26
     options were available.
27

     Justice Kagan's majority opinion answered affirmatively, over
28

     Justice Alito's dissent. The majority has two parts. First, the


                                         -7-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 8 of 82 PageID# 14



 1   majority held, ""if the complaint is that a form of legal process
2    resulted in pretrial detention unsupported by probable cause,

 3   then the right allegedly infringed lies in the Fourth

4
     Amendment." Id. at 919. The majority explained ^'legal process"
     covers any proceeding, including grand-jury indictment or
5
     preliminary examination, where the proceeding lacks probable
6
     cause because it's tainted by fabricated evidence.
7


8
     The majority stated, ^^the contours and prerequisites of a §1983
     claim, including its rule of accrual, courts are to first look to
9
     common law torts" leading to the adoption of ^'wholesale the rules
10
     that would apply in a suit involving the most analogous tort."
11


12
     VII. Plaintiffs are Native Indians and are federally protected
     and entitled to Religious rights. The American Indian Religious
13

     Freedom Act, Public Law No. 95-341, 92 Stat. 469, codified at 42
14
     U.S.C. § 1996, is a United States federal law. Plaintiffs were
15
     refused Religious rights. Religious diet, and sister to do
16
     religious last rights of passage or any Native tribe in the
17
     Virginia area. There are ten(10) Native tribes very close to
18   Williamsburg Virginia.
19   VIII. Plaintiff Jerry Theodore McCallup Jr could have went to

20   live with Dr. Veronica Renee McCallup DSC (in the pass they have

21
     lived together many times. Jerry Theodore McCallup Jr has even
     asked Dr. Veronica Renee McCallup DSC to allow his son Jerry
22
     Theodore McCallup III to live with her and she opened her door to
23
     this nephew). So caring for her only brother was normal. Treating
24
     her only brother at other medical facilities outside of Virginia
25
     was no problem. If Jerry Theodore McCallup Had a serious medical
26
     issue, defendants could have stabilized Jerry Theodore McCallup
27   Jr and our cousin Jerome Morgan would have picked him up in a

28   plane and flew him HOME or Dr. Veronica McCallup DSc could have
     had him air lift to a better medical facility within 1-2 (2018-


                                         -8-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 9 of 82 PageID# 15



 1   2019) years. Dr. McCallup DSC has friends with planes that would
2    have flew him HOME at anytime. Dr. Veronica McCallup DSC or the

3    Chief of Staff at Detroit Medical Center, Dr. Michael Wood MD,

4
     would have and could have personally came or helicopter Mr. Jerry
     Theodore McCallup Jr in, from any where, from Virginia to
5
     Michigan to Chicago to California; for medical care and better
6
     medical care with in one-two years.
7


8
     IX. In This lawsuit discovery , facts are unravels like the
     Novel/Movie ""MISERY".   During a blizzard, Paul crashes his car
9
     (Plaintiff Jerry McCallup Jr will not allow defendant Jeremy
10
     McCallup to have his house) and is met by a cheerful loner named
11
     Annie Wilkes (Kathy Bates),(Defendants) who calls herself his
12
     ""biggest fan" and sets about nursing him back to health. However,
13
     things take a turn once Annie discovers that Paul has killed off
14   his character(plaintiff Jerry Theodore McCallup JR wanted to move
15   back to Illinois) Misery — and Paul (Plaintiff Jerry Theodore

16   McCallup JR)   discovers, in turn, that his caretaker (defendants)

17
     has a very dark past. Annie holds Paul hostage in her isolated
     home, forcing him to (take drugs/poisons to native Americans)
18
     write a new novel in which the heroine survives (causing
19
     Plaintiff to remain in Virginia incapacitated). The iconic ankle-
20
     smashing scene arrives when Annie realizes that Paul is plotting
21
     an escape. After drugging him and strapping him to his bed, she
22   calmly tells Paul about the practice of ""hobbling," once used in
23   African diamond mines on workers who tried to run off with the

24   goods. As Paul begs for mercy, she wedges a piece of wood between

25
     his legs and picks up a sledgehammer, assuring Paul, ""It's for
     the best." Then she brings down the hammer and breaks his ankles
26

     in two swift strokes. ""God, I love you," she purrs as he writhes
27
     in agony.
28




                                         -9-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 10 of 82 PageID# 16



 1   X. Plaintiffs have learned that defendants Envoy of Williamsburg
2    was in serious major medical violations and state violations and

3    federal violations in 2018 - 2019. However, after being cited, no

4
     agency returned to recheck the violations prior to Jerry Theodore
     McCallup Jr wrongful death. Plaintiffs also learned that another
5
     person at the same facility died in the same month of Jerry
6
     Theodore McCallup Jr death.
7
     XI. Plaintiff Jerry Theodore McCallup Jr is Native American and
8
     NOT an alcoholic and DOES NOT use medications. Defendant Deborah

9
     Al-Jarboua advised, suggested, prescribed, led others defendants
10   to believe that Plaintiff Jerry Theodore McCallup Jr should be

11   mal-treated and doped up. Plaintiff Jerry Theodore McCallup Jr

12   didn't want that woman around him. Jerry Theodore McCallup Jr
     told Dr. Veronica Renee McCallup DSc, that defendant Deborah Al-
13

     Jarbuoa had put something in his food. Dr. Veronica Renee
14
     McCallup DSc began sending Jerry Theodore McCallup Jr. Native
15
     American treatments to cleans his system and blood and urine.
16
     XII. Defendant Deborah Al-Jarboua became infuriated; when Jerry
17
     Theodore McCallup Jr didn't want her around and she caused the
18   protective order to be instituted by and through defendants:
19   Jeremy McCallup, Fahad Al-Jarboua and Britany Moore of the

20   Williamsburg department of Human social services.

21
     XIII. Plaintiff Dr. Veronica McCallup DSC was never contacted nor
     told of these actions. Dr. Veronica McCallup DSc wasn't told of
22

     her brothers' Death nor of the cremation to hide the poisons
23
     defendant Deborah Al-jarboau and defendant Envoy of Williamsburg
24
     doctors forced upon Jerry Theodore McCallup Jr. by and though
25
     Williamsburg department of social services and williamsburg
26
     police.
27   XIV. When Plaintiff Dr. Veronica McCallup DSc found out about
28   Jerry Theodore MCCallup Jr death; it was on social media and
     texted to other people. Plaintiff Dr. Veronica McCallup DSc did


                                         -10-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 11 of 82 PageID# 17



 1   obtain some medical files that has conversations between

2    defendants Deborah Al-Jarboua (and thereby, Fahad Al-jarboau) and

3    Defendant Britany Moore (and defendant ^'Evans) of the county of

4
     James City and city Williamsburg. Defendants Deborah Al-Jarboua
     and defendant Britany Moore used the defendants Williamsburg
5
     police and Williamsburg sheriffs to force medications into
6
     plaintiff Jerry McCallup Jr.
7
     XIII. Plaintiff Jerry Theodore McCallup Jr. was forced medicines
8
     but was able to make it home the first time.

9    XIV. Defendants came after him again to force him into Envoy of
10   Williamsburg while they were in violation of Federal and State

11   codes ordinances rules laws. After Plaintiff was kidnapped again

12   and forced medication and other things and he told them
     (defendants: Jeremy McCallup, Britany Moore, ""Evans", city of
13

     Williamsburg, James city, james city county, Fahad Al-Jarboua and
14
     Deborah Al-jarboua) that he wasn't taking ANY PHARMACEUTICALS.
15
     But they needed him dead. The goal was his death. They never
16
     located Plaintiff Dr. Veronica Mccallup DSC to see if she could
17
     make him take drugs/pharmaceutical or even to talk to Jerry
18   Theodore McCallup Jr about his health if they were really
19   concerned.

20   XV. The defendant Envoy of Williamsburg told plaintiff Dr.

21
     Veronica Renee McCallup DSc that ""they" (defendants Fahad Al-
     Jarboua and Jeremy McCallup) was trying to get him to tell them
22
     where his money was. Defendants at Envoy of Williamsburg told
23
     plaintiff Dr. Veronica McCallup DSc on the phone. That; they knew
24
     he had more money and that even Envoy of williamsburg knew, he
25
     had other money; but none of the defendants were able to locate
26
     the money nor the insurance policies and bank accounts. Plaintiff
27   Jerry Theodore McCallup Jr. had a vehicle that somebody has and
28   Plaintiff Dr. Veronica Renee McCallup DSc stop payments on it.
     XVI. Plaintiff Dr. Veronica Renee McCallup DSc attempted to reach


                                         -11-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 12 of 82 PageID# 18



 1   Fahad Al-Jarboua an army recruiter out of Fort Bragg N. Carolina
2    by contacting military records in St. Louis who located defendant

3    Fahad Al-Jarboua and gave him Plaintiffs Dr. Veronica Renee

4
     McCallup DSc phone number. Plaintiff Dr. Veronica Renee McCallup
     left the message that;       just found out my brother has died I'm
5
     trying to obtain information about what happened". Defendant
6
     Fahad Al-Jarboua called plaintiff Dr. Veronica Renee McCallup DSC
7
     and said ''you have the wrong number". The military, fort braggs
8
     located him. Plaintiff didn't. He was going to Defendant Envoy of
9
     Williamsburg pretending to be Jerry Theodore McCallup Jr son
10   (Jerry the III) "in uniform" and thereby obtaining HIPPA PHI

11   documents and information and passing that information to

12   defendant Deborah Al-jarboua via phone text social media.
     XVII. Defendants, Envoy of williamsburg told Plaintiff Dr.
13

     Veronica Renee McCallup DSc on the phone, that defendant Fahah
14
     Al-jarboua was there, at defendants Envoy of Williamsburg,
15
     overseeing Plaintiff's Jerry Theodore McCallup, medical care and
16
     death with Envoy of Williamsburg treating doctors and medical
17
     staff often, in uniform, trying to get Plaintiff Jerry Theodore
18   McCallup Jr to tell where the money was. Defendants never tried
19   to obtain better medical care for Jerry Theodore McCallup Jr.

20   They never tried to contact Dr. Veronica Renee McCallup Dsc in

21
     California nor Congressman John Conyers in Washington D.C. nor
     any Local Native Indian tribe. To locate the medicine man or the
22

     chief to give last rights or care. Defendant Jeremy McCallup Has
23
     "Native Indian", on his birth certificate and should know that
24
     Jerry Theodore McCallup Jr doesn't take medicines and thereby,
25
     defendants used the social services and cops to kill plaintiff
26
     Jerry Theodore McCallup Jr willfully and wantonly, and
27   intentionally.
28   XVIII. Plaintiff tried to file a wrongful death civil action in
     the Virginia state court and the Williamsburg judge rejected the


                                         -12-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 13 of 82 PageID# 19



 1   filings. The court wouldnot give the filing a case number. When
2    Plaintiff asked, why, the Williamsburg judge clerk would say she
3    didn't know. Plaintiff filed the case 4-5 times and the filing

4
     was rejected 4-5 times.
     XIX. Plaintiff owned a 3,500 square foot house in Williamsburg 20
5
     years. Defendant Jeremy McCallup and Deborah Al-jarboua caused
6
     the home to go into foreclosure and Plaintiff to become ill.
7
     Plaintiff had an income of $3,400.00-$4,900.00 per month. The
8
     defendant Jeremy (who may have an autism) moved plaintiff Jerry
9
     Theodore McCallup Jr into motel 6 and sought to obtain $1,500.00
10   per month from Plaintiff income. After being in Motel 6 a while.

11   Defendants Jeremy McCallup and Deborah Al-jarboua sought

12   Defendant Britany Moore and the Williamsburg human services to
     place Plaintiff into Envoy of Williamsburg.
13

     XX. Plaintiff intend to show that Jeremy McCallup and Deborah Al-
14
     Jarboua and Fahad Al-Jarboua co-conspired to drug Plaintiff Jerry
15
     Theodore McCallup Jr. until he was non-responsive and or
16
     incapacitated. And may have started the drugging in 2014 And then
17
     sought to obtain more money by obtaining human services via the
18   city of Williamsburg, James city county who in turn took the
19   opportunity to obtan money for it selves from the elder Jerry

20   Theodore McCallup JR and abused the elder and denied the elder

21
     the best care and alternative care. Plaintiff intend to show that

     Defendant Jeremy McCallup is incapable of handling a life and
22

     that defendants knew it. That defendant Deborah Al-Jarboua and
23
     Fahad Al-Jarboua are the brains behind any treatments and actions
24
     to Plaintiff Jerry Theodore McCallup JR. They never located Jerry
25
     Theodore McCallup JR older son Jerry III to determine if he was
26
     fit or a candidate to monitor care. These are All

27   responsibilities of social service/Human services of Williamsburg
28   and wendy evans and britany moore.         Jeremy McCallup is not
     mentally stable, he has sometype of slowness and may have cause


                                         -13-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 14 of 82 PageID# 20



 1   plaintiff Sickness and onset of Illness by abuse. Plaintiffs are
 2   in discovery.

3
                             Basis for Jurisdicbion
4

     • The defendant is from another state or another country.
5
     Diversity of citizenship
6    • The defendant is a large corporation that is being accused of
     violating certain federal laws. Federal question.
7    Under 28 U.S.C. § 1331, a case arising under the United States
     Constitution or federal laws or treaties is a federal question
8
     case.

9    Under 28 U.S.C. § 1332, a case in which a citizen of one State
     sues a citizen of another State or nation and the amount at stake
10   is more than $75,000 is a diversity of citizenship case.
11
     A. If -the Basis for Jurisdiction Is a Federal Question
12   List the specific federal statutes, federal treaties, and/or
     provisions of the United States Constitution that Fill out the
13   paragraphs in this section that apply to this case.
     1. Wrongful death suit against a police officer for violating
14
     loved one's civil rights.
15
     2. Suing a larger corporation for violating specific federal
16   laws.

17
     3. Suing a defendant from another state or another country.
18
     4.42 U.S.C. 1983
19
     5. VIOLATION OF FIRST AMENDMENT RIGHTS DENIED ACCESS TO THE COURT
     BY VIRGINIA STATE COURT
20
     6. Title 18, U.S.C., Section 242 - Deprivation of Rights Under
21
     Color of Law

22
     7. Title 18, U.S.C., Section 241 - Conspiracy against Rights
23
     8. 18 use 242: Deprivation of rights under color of law
24
     9. HIPPA VIOLATIONS Impermissible disclosures of protected health
25   information (PHI)

26   10. Fourth Amendment Violation

     11. RICO 18 U.S.C. 1962
27


28




                                         -14-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 15 of 82 PageID# 21



 1   12. Violation of ELDER ABUSE 42 U.S. Code § 3058i - Prevention of

2    elder abuse neglect, and exploitation

3
     13. Jerry Theodore McCallup Jr should have been in a different
4
     hospital and or medical facility. Jerry Theodore McCallup Jr has
5
     a son Jerry Theodore McCallup III was was never contacted nor
6
     give notice of any court proceeding, nor asked if he could be
7
     responsible for his dads care in The State of Colorado. Jerry
8
     Theodore McCallup Jr has a sister that's a doctor and she is not
9
     asked if she could care for her brother before Jeremy Mccallup
10
     and Deborah Al-Jarboua pulls the pulg on Mr. Jerry Theodore
11
     McCallup Jr and kills him, per the human services records.
12

     14. If Mr. Jerry Theodore McCallup Jr wasn't placed under
13
     protective custody in the first place he would be alive. If
14
     defendants had checked the identity of defendants they would have
15
     determined they were not family. If defendants had properly
16   notified all family and bills debtors friends business for court
17   hearings, defendants would have learned that Plaintiff Dr.

18
     Veronica McCallup DSc is Plaintiff Jerry Theodore McCallup JR.'s
     power of Attorney and no action could be initiated without his
19
     power of attorney. Im sure he requested ^^his sister".
20
     15. Mr. Jerry Theodore McCallup Jr had properties in several
21
     states and an income of $3,900.00-$4,900.00 per month. That
22   defendants took and caused the loss of his house and the loss of

23   his apartment and caused him to live in a motel 6. Defendants

24
     were stealing his money and administering medications
     contraindicating to Plaintiffs; diet, health and religious
25
     beliefs.
26


27
     16. The defendants ABUSED AN ELDER Jerry Theodore McCallup Jr

28   B. If -the Basis for Jurisdicbion Is Diversity of Citizenship



                                         -15-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 16 of 82 PageID# 22



 1   1. The Plaintiff(s)
     a. If the plaintiff is an individual
2
     The plaintiff, Estate of Jerry Theodore McCallup Jr, is a citizen
3    of the State of New Mexico.
     b. If the plaintiff is a corporation
4    The plaintiff, CTI Chemicals and Allied Products, Inc, is
     incorporated under the laws of the State of ILLINIOS,
5
     and has its principal place of business in the State of
6    California.
     c. Dr. Veronica McCallup DSc 1042 N. Mountain Ave, Upland            CA
7    91786

8
     2. The Defendant(s)
9
     a. If the defendant is an individual
10   The defendant, Britany Moore, is a citizen of
     the State of Virginia .
11


12   b. If the defendant is a corporation
     The defendant, ENVOY of Williamsburg, is incorporated under
13   the laws of the State of FLORIDA , and has its
     principal place of business in the State of FLORIDA .
14
     Or is incorporated under the laws of Florida, New York,
15
     and has its principal place of business in VIRGINIA,FLORIDA, NEW
     YORK .
16
     3. The Amount in Controversy 80.1 Million dollars and burial
17
     eacpenses and travel
18
     The amount in controversy-the amount the plaintiff claims the
     defendant owes or the amount at stake-is more than $75,000, not
19   counting interest and costs of court, because (explain):80.1
     million dollars. See attached claims.
20

     III. S-batement of Claim
21
     A. Write a short and plain statement of the claim. Do not make
22   legal arguments.
     1. Virginia is NOT Plaintiff's Home.
23
     2. Jeremy Mccallup, Deborah Al-Jarboua and Fahad Al-Jarboua are
24
     NOT persons that can; initiate, control Plaintiff Jerry Theodore
     McCallup Jr; money, decisions, property, legal actions. Health
25   care.

     3. The incapacitation of Plaintiff Jerry Theodore McCallup Jr was
26
     caused by poisons/drugs given to plaintiff Jerry Theodore
27
     McCallup Jr. at his house/home prior to : Jeremy Mccallup,
     Deborah Al-Jarboua and Fahad Al-Jarboua seeking the other
28   defendants involvements.




                                         -16-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 17 of 82 PageID# 23



 1   B. State as briefly as possible the facts showing that each
     plaintiff is entitled to the damages or other relief sought.
2
     Plaintiff Dr. Veronica McCallup DSc is the Estate administrator
3    and Executor in 4 states and has accrued cost traveling, piecing
     the estate together. Dr Veronica Mccallup DSc was in a business
4    partnership with Plaintiff Jerry Theodore McCallup Jr and his
     death cuts Half or more of the business ventures. He handled all
5
     the military ventures. The denial of rights to notice and burial
6    and care and last rights and survivor rights allows Plaintiff Dr.
     Veronica McCallup DSc damages and benefits as stated in military
7    records and insurances.

8
     C. State how each defendant was involved and what each defendant
9    did that caused the plaintiff harm or violated the plaintiff's
     rights, including the dates and places of that involvement or
10   conduct.

11
     If more than one claim is asserted, number each claim and write a
12   short and plain statement of each claim in a separate paragraph.
     Attach additional pages if needed
13

     CLAIM I VIOLATION OF FIRST AMENDMENT RIGHTS DENIED ACCESS TO THE
14
     COURT BY VIRGINIA STATE COURT DEMAND $3,000,000.00
15
     Defendants: Judge of Williamsburg, Brittany Moore, Deborah Al-
16
     Jarboua, Jeremy Mccallup, Jeremy McCallup Wife, Fahad Al-Jarboua,
17
     Williamsburg Department of Human Services social services
18   Division, Wendy Evans Williamsburg human services. County of
19   James city county. Brain L. Stevenson Jr        , State of Virginia

20     1. Plaintiffs reaffirm all said herein and state that: on or
          about 2018-2020 plaintiff attempted to file a civil law suit
21        with the City of Williamsburg county of James City County
          and the courts refused plaintiff Dr. Veronica McCallup DSc
22
          access to the court by returning all civil claim documents
23        petitions law suits cover letters and request.
       2. Plaintiffs attempted to re-file the lawsuit modifying the
24        claim and documents several times 4-5 times between 2019 and
          2020.
25
       3. Plaintiff verbally ask the defendants City of Williamsburg
26        James city county, ^Vhy will you NOT file my law suit?",
          ^'why you will not place a case number on the filing ?" The
27        defendants City of Williamsburg James City county seem to be
          covering up something or preventing and record of the
28
          wrongful death lawsuit of plaintiff Jerry Theodore McCallup
          JR.



                                         -17-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 18 of 82 PageID# 24



 1        Plaintiff learned that there had been another wrongful death
          civil lawsuit filed against the same defendants 2019 and
2
          that case seem to have disappeared from the court dockets.
3         There was the filing then no action, no motions, no
          settlements, no negotiations no court dates for over 6
4         month.
          Plaintiff also learned that the defendants city of
5
          Williamsburg James city county Judge of Williamsburg has one
6         Judge that does what he wants to do and was also the Judge
          that violated Plaintiff first, fourth and fourteenth
7         amendment right of access to the court and due process right
          of notice and right to appear and be heard. The judge was
8
          the Judge that placed plaintiff under protective service
9         under which he died and where other wrongful death suits
          plaintiffs are dying (RICO CLAIM). And The defendant Judge
10        of Williamsburg made his judgment on false information,
          tainted information, with/and given by; defendants: Brittany
11
          Moore, Jeremy McCallup, Fahad Al-Jarboua, Deborah Al-
12        Jarboua, Wendy Evans, City of Williamsburg Human Services
          and Envoy of Williamsburg and defendant Brian Stevenson Jr.
13        who knew Envoy of Williamsburg was not in compliance and
          should not have taken any more clients until compliance was
14
          achieved. BUT defendant Haung is not/was not capable of
15
          accomplishing compliance with the MANY violation of state
          and federal laws defendant Envoy of Williamsburg was
16        sanctioned for July 2018- September 2019 when it was shut
          down/closed down.
17
          The defendant Judge of Williamsburg should have been aware
18
          of the unlawful violations of state and federal law by
          defendant Envoy of Williamsburg, before placing plaintiff in
19        their hands (Envoy of Williamsburg) 2018. Defendant Judge of
          Williamsburg definitely knew about the violations when
20
          Plaintiff filed my law suits 4-5 times and the filings were
21
          rejected with no reason, no case number. Plaintiff couldn't
          appeal the decision because the defendant pretended that the
22        filing and the plaintiffs injuries never happened. Denying
          plaintiffs the right to appeal.
23
          Wherefore, causing plaintiffs damages, grief, undue
24
          stressors, emotional distress, fees, fines sabotaging
          plaintiffs statue of limitations, obstructing Justice. And
25        plaintiff is entitled to damages demanded herein of
          $3,000,000.00 PLUS Punitive damages and the courts have held
26
          that pro per litigants can receive attorney type fees for
27
          litigations/working, just like in probate matters; the
          administrator is paid for all hours worked on the
28        estate.Plaintiff Dr Veronica McCallup DSc is Plaintiff's
          Jerry Theodore McCallup JR Beneficiary and Power of attorney


                                         -18-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 19 of 82 PageID# 25



 1        and medical Power of Attorney documented with the military
          and other courts in other states including Virginia. No
 2
          court, no hospital, NO action concerning Plaintiff Jerry
3         Theodore McCallup JR. can proceed without Plaintiff Dr.
          Veronica McCallup DSc.
4      Footnote: 42 U.S.C. § 1983 (1976) provides: Every person who,
       under color of any statute, ordinance, regulation, custom, or
5
       usage, of any State or Territory, subjects, or causes to be
6      subjected, any citizen of the United States or any other person
       within the jurisdiction thereof to the deprivation of any
7      rights, privileges, or immunities secured by the Constitution
       and laws, shall be liable to the party injured in an action at
8
       law, suit in equity, or other proper proceeding for redress. 3.
9      403 U.S. 388 (1971) (violation of fourth amendment). 4. In
       Davis V. Passman, 99 S. Ct. 2264 (1979), the Court extended
10     Bivens beyond the fourth amendment by implying a cause of
       action and a damages remedy under the equal protection
11
       component of the due process clause of the fifth amendment. 5.
12     Throughout this Article the terms "Bivens litigation" and
       "Bivens action" will be used interchangeably to describe a
13     private action against a federal official to redress a
       constitutional violation. The word "Bivens" will be used to
14
       describe the case itself. 6. In 1960, 280 lawsuits were filed
15
       under § 1983. The annual total increased to 3,985 by 1970 and
       to 12,313 in 1977. Newman, Suing the Lawbreakers: Proposals to
16     Strengthen the Section 1983 Damage Remedy for Law Enforcers'
       Misconduct, 87 YALE L.J. 447, 452 (1978)
17


18   CLAIM II 42 use.1983      42 U.S. Code 1983 state actor uses the
     legal system to deprive plaintiffs of their constitutional
19
     rights. DEMAND: $3,000,000.00
20
     Defendants: Williamsburg Department of Human Services social
21   services Division , Scarlett Huang (compliance officer)           Envoy of
22   Williamsburg, Wendy Evans Williamsburg human services,          Brittany

23   Moore, Consulate Heath Care, Sentara Health Care, Jerry Theodore

24
     McCallup III, Deborah Al-Jarboua, Jeremy Mccallup, Jeremy
     McCallup Wife, Fahad Al-Jarboua , County of James city county.
25
     Brain L. Stevenson Jr, State of Virginia, State of Virginia
26
       1. Plaintiff re-affirms all the aforesaid herein and state:
27
       2. Wherefore, causing plaintiffs damages, grief, undue
28        stressors, emotional distress, fees, fines sabotaging
          plaintiffs statue of limitations, obstructing Justice. And


                                         -19-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 20 of 82 PageID# 26



 1        plaintiff is entitled to damages demanded herein of
          $3,000,000.00 PLUS Punitive damages and the courts have held
2
          that pro per litigants can receive attorney type fees for
3         litigations/working, just like in probate matters; the
          administrator is paid for all hours worked on the
4         estate.Plaintiff Dr Veronica McCallup DSc is Plaintiff's
          Jerry Theodore McCallup JR Beneficiary and Power of attorney
5
          and medical Power of Attorney documented with the military
6         and other courts in other states including Virginia. No
          court, no hospital, NO action concerning Plaintiff Jerry
7         Theodore McCallup JR. can proceed without Plaintiff Dr.
          Veronica McCallup DSc.
8


9
     CLAIM III Title 18, U.S.C., Secfcion 241 - Conspiracy Against
10   Rights   DEMAND $3,000,000.00

11   Defendants: Williamsburg Department of Human Services social

12   services Division , Scarlett Huang (compliance officer)           Envoy of
     Williamsburg, Wendy Evans Williamsburg human services,           Brittany
13

     Moore, Consulate Heath Care, Sentara Health Care, Jerry Theodore
14
     McCallup III, Deborah Al-Jarboua, Jeremy Mccallup, Jeremy
15
     McCallup Wife, Fahad Al-Jarboua, County of James city county.
16
     Brain L. Stevenson Jr, State of Virginia
17
       1. Plaintiff re-affirms all the aforesaid herein and state:

18
       2. That plaintiff had the right to medical treatment in another
19
          state and defendants Deborah Al-Jarboua, Fahad Al-Jarboua,
20
          Jeremy McCallup, Jeremy Mccallup wife Jerry Theodore
21
          McCallup III, wendy Evans, Britanny Moore, Consulate Health
22
          Care, Envoy of Williamsburg, Sentara Health Care, City of
23
          Williamsburg, James city county, knew that Defendant Jeremy
24
          McCallup has some type/kind of mental slowness, mental
25
          deficit and cannot be responsible for human life. But they
26
          all , and with MORE co-conspirators, didn't want plaintiff
27
          Dr. Veronica McCallup DSc involved. They co-conspired to get
28
          Plaintiffs money and life.



                                         -20-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 21 of 82 PageID# 27




2
     CLAIM IV 18 use 242: Deprivation of rights under color of law
3
     DEMAND $3,000,000.00
4

     Defendants: Williamsburg Department of Human Services social
5
     services Division , Scarlett Huang (compliance officer)           Envoy of
6
     Williamsburg, Wendy Evans Williamsburg human services,          Brittany
7
     Moore, Consulate Heath Care, Sentara Health Care, Jerry Theodore
8
     McCallup III, Deborah Al-Jarboua, Jeremy Mccallup, Jeremy
9    McCallup Wife, Fahad Al-Jarboua, County of James city county.
10   Brain L. Stevenson Jr , Consulate Health Care , State of Virginia

11     1. Plaintiff re-affirms all the aforesaid herein and state:

12     2. Defendants violated plaintiffs Tier 4 HIPPA Violations. The

13          penalties for violations of HIPAA Rules can be severe. HHS

14          Office for Civil Rights can issue fines of up to $1.5

15          million per violation category, per year. In this action 3

16          years time 1.5 million for HIPPA and 13 million for loss of

17          business and


18
       i.     While healthcare providers, health plans, and business
19            associates of covered entities can be fined, there are

20            also potential fines for individuals who violate HIPAA

21
              Rules and criminal penalties may be appropriate. A jail
              term for violating HIPAA is a possibility, with some
22
            violations carrying a penalty of up to 10 years in jail.
23     3. Wherefore, causing plaintiffs damages, grief, undue
       stressors, emotional distress, fees, fines sabotaging
24
       plaintiffs statue of limitations, obstructing Justice. And
25     plaintiff is entitled to damages demanded herein of
       $3,000,000.00 PLUS Punitive damages and the courts have held
26     that pro per litigants can receive attorney type fees for
       litigations/working, just like in probate matters; the
27
       administrator is paid for all hours worked on the
28     estate.Plaintiff Dr Veronica McCallup DSc is Plaintiff's Jerry
       Theodore McCallup JR Beneficiary and Power of attorney and


                                         -21-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 22 of 82 PageID# 28



 1     medical Power of Attorney documented with the military and
       other courts in other states including Virginia. No court, no
2
       hospital, NO action concerning Plaintiff Jerry Theodore
3      McCallup JR. can proceed without Plaintiff Dr. Veronica
       McCallup DSc.
4


5
     CLAIM V HIPPA VIOLATIONS Impermissible disclosures of protected
6    health information (PHI) Damage Demand $1,500,000.00 PER

7    VIOLATION
     Defendants: Williamsburg Department of Human Services social
8
     services Division, Wendy Evans Williamsburg human services,
9
     Brittany Moore, Consulate Heath Care, Sentara Health Care, Jerry
10
     Theodore McCallup III, Deborah Al-Jarboua, Jeremy Mccallup
11
     Jeremy McCallup Wife, Fahad Al-Jarboua, County of James city
12
     county. Brain L. Stevenson Jr
13

       1. Plaintiff affirms all aforesaid and state: Plaintiff cause
14

          of death is listed as ^'Diabetes, seizures. High Blood
15
          Pressure". All of these conditions are treatable with diet.
16
       2. Employees disclosing information - Employees' gossiping
17
          about patients to friends or coworkers is also a HIPAA
18
          violation that can cost a practice a significant fine.
          Employees must be mindful of their environment, restrict
19        conversations regarding patients to private places, and
          avoid sharing any patient information with friends and
20
          family.
21


22
     Texting patient information - Texting patient information such as
     vital signs or test results is often an easy way that providers
23   can relay information quickly. While it may seem harmless, it is
     potentially placing patient data in the hands of cyber criminals
24
     who could easily access this information. There are new
25
     encryption programs that allow confidential information to be
     safely texted, but both parties must have it installed on their
26   wireless device, which is typically not the case.

27

     5. Social Media - Posting patient photos on social media is a
28
     HIPAA violation. While it may seem harmless if a name is not
     mentioned, someone may recognize the patient and know the


                                         -22-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 23 of 82 PageID# 29



 1   doctor's specialty, which is a breach of the patient's privacy.
     Make sure all employees are aware that the use of social media to
2
     share patient information is considered a violation of HIPAA law.
3


4    6. Employees illegally accessing patient files - Employees
     accessing patient information when they are not authorized is
5    another very common HIPAA violation. Whether it is out of
     curiosity, spite, or as a favor for a relative or friend, this is
6
     illegal and can cost a practice substantially. Also, individuals
7    that use or sell PHI for personal gain can be subject to fines
     and even prison time.
8


9
     7. Social breaches - An accidental breach of patient information
10
     in a social situation is quite common, especially in smaller more
     rural areas. Most patients are not aware of HIPAA laws and may
11   make an innocent inquiry to the healthcare provider or clinician
     at a social setting about their friend who is a patient. While
12
     these types of inquiries will happen, it is best to have an
13
     appropriate response planned well in advance to reduce the
     potential of accidentally releasing private patient information.
14


15   8. AutliorizatlGn Requirements - A written consent is required for
     the use or disclosure of any individual's personal health
16
     information that is not used for treatment, payment, healthcare
17
     operations, or permitted by the Privacy Rule. If an employee is
     not sure, it is always best to get prior authorization before
18   releasing any information.

19
       ii.   Plaintiff was in the United States Military 25-26 years.
20
             Retired with NO health issues out of Chicago Illinois and
21           was employed as something like a civilian medical Nursing
22           observer for the military Nurses around the world. His

23
             health was always under care and observation.
       iii. For defendant Brittany Moore to seek a court order; to
24
             place Plaintiff under adult protective services and force
25
             him out of his home; for NOT taking a pill against his
26
             religious beliefs, culture and Religious dietary
27           guidelines and restrictions, amounts to: medical
28           malpractice. Reckless endangerment. Negligence, Wrongful
             death and violates Religious Right to diet.


                                         -23-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 24 of 82 PageID# 30



 1
       iv.   Defendants Sentara Williamsburg Regional Medical Center
2
             and other Medical facilities, doctors, wrongful diagnosis
3            plaintiff and unlawfully administering medications without
4            Power of attorney and medical power of attorney, which

5
             amounts to malpractice.
       V.    Plaintiff had a knee injury that the United States
6
             Military was treating and these defendants allowed
7
             plaintiff to suffer extensively without treating the knee
8
             and administering contra-indicating medicines. The pain in
9            plaintiff's knee obvious cause the plaintiff's blood
10           pressure to show FALSE elevations and Plaintiff being in

11
             duress, caused FALSE blood pressure readings.
     3. AS a Result of these actions Defendant(s) Caused the Death of
12   Jerry Theodore McCallup Jr. and plaintiff seek the said damages.
     Wherefore, causing plaintiffs damages, grief, undue stressors,
13
     emotional distress, fees, fines sabotaging plaintiffs statue of
14
     limitations, obstructing Justice. And plaintiff is entitled to
     damages demanded herein of $3,000,000.00 PLUS Punitive damages
15   and the courts have held that pro per litigants can receive
     attorney type fees for litigations/working, just like in probate
16
     matters; the administrator is paid for all hours worked on the
17
     estate.Plaintiff Dr Veronica McCallup DSc is Plaintiff's Jerry
     Theodore McCallup JR Beneficiary and Power of attorney and
18   medical Power of Attorney documented with the military and other
     courts in other states including Virginia. No court, no hospital,
19   NO action concerning Plaintiff Jerry Theodore McCallup JR. can
     proceed without Plaintiff Dr. Veronica McCallup DSc.
20
     CLAIM VI HIPPA VIOLATIONS Unauthorized accessing of PHI Damage
21
     Demand $1,500,000.00 PER VIOLATION
22   Defendants: Williamsburg Department of Human Services social

23   services Division, Wendy Evans Williamsburg human services,

24
     Brittany Moore, Consulate Heath Care, Sentara Health Care, Jerry
     Theodore McCallup III, Deborah Al-Jarboua, Jeremy Mccallup
25
     Jeremy McCallup Wife, Fahad Al-Jarboua Envoy of Williamsburg,
26

     County of James city county. Brain L. Stevenson Jr
27


28     1. Plaintiff re-affirms all aforesaid.




                                         -24-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 25 of 82 PageID# 31



 1   Tex-bing pa-bient information - Texting patient information such as
     vital signs or test results is often an easy way that providers
2
     can relay information quickly. While it may seem harmless, it is
3    potentially placing patient data in the hands of cyber criminals
     who could easily access this information. There are new
4    encryption programs that allow confidential information to be
     safely texted, but both parties must have it installed on their
5
     wireless device, which is typically not the case.
6


7    5. Social Media - Posting patient photos on social media is a
     HIPAA violation. While it may seem harmless if a name is not
8    mentioned, someone may recognize the patient and know the
     doctor's specialty, which is a breach of the patient's privacy.
9
     Make sure all employees are aware that the use of social media to
10   share patient information is considered a violation of HIPAA law.

11
     6. Employees illegally accessing pabienb files - Employees
12
     accessing patient information when they are not authorized is
     another very common HIPAA violation. Whether it is out of
13
     curiosity, spite, or as a favor for a relative or friend, this is
14   illegal and can cost a practice substantially. Also, individuals
     that use or sell PHI for personal gain can be subject to fines
15
     and even prison time.
16


17
     7. Social breaches - An accidental breach of patient information
     in a social situation is quite common, especially in smaller more
18   rural areas. Most patients are not aware of HIPAA laws and may
     make an innocent inquiry to the healthcare provider or clinician
19
     at a social setting about their friend who is a patient. While
20
     these types of inquiries will happen, it is best to have an
     appropriate response planned well in advance to reduce the
21   potential of accidentally releasing private patient information.

22
     8. Au-bhorizabion Requirements - A written consent is required for
23
     the use or disclosure of any individual's personal health
24   information that is not used for treatment, payment, healthcare
25   operations, or permitted by the Privacy Rule. If an employee is

26
     not sure, it is always best to get prior authorization before
     releasing any information.
27
        9. Wherefore, causing plaintiffs damages, grief, undue
28         stressors, emotional distress, fees, fines sabotaging
          plaintiffs statue of limitations, obstructing Justice. And


                                         -25-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 26 of 82 PageID# 32



 1       plaintiff is entitled to damages demanded herein of
         $3,000,000.00 PLUS Punitive damages and the courts have held
2
         that pro per litigants can receive attorney type fees for
3        litigations/working, just like in probate matters; the
         administrator is paid for all hours worked on the
4         estate.Plaintiff Dr Veronica McCallup DSc is Plaintiff's
          Jerry Theodore McCallup JR Beneficiary and Power of attorney
5
          and medical Power of Attorney documented with the military
6         and other courts in other states including Virginia. No
          court, no hospital, NO action concerning Plaintiff Jerry
7         Theodore McCallup JR. can proceed without Plaintiff Dr.
          Veronica McCallup DSc.
8


9
     CLAIM VII HIPPA VIOIATIONS Failure to conduct a risk analysis
10
     Damage Demand $1,500,000.00 PER VIOLATION
11
     Defendants: Williamsburg Department of Human Services social
     services Division, Wendy Evans Williamsburg human services,
12

     Brittany Moore, Consulate Heath Care, Sentara Health Care, Jerry
13
     Theodore McCallup III, Deborah Al-Jarboua, Jeremy Mccallup
14
     Jeremy McCallup Wife, Fahad Al-Jarboua, Envoy of Williamsburg,
15
     County of James city county
16

       1. Plaintiff affirms all aforesaid and state:
17


18
       2. Lost or Stolen Devices - Theft of PHI (protected health
          information) through lost or stolen laptops, desktops,
19        smartphones, and other devices that contain patient
          information can result in HIPAA fines. Mobile devices are
20
          the most vulnerable to theft because of their size;

21
          therefore, the necessary safeguards should be put into place
          such as password protected authorization and encryption to
22        access patient-specific information.

23
          Accessing pa'bient: information on home computers - Most
24
          clinicians use their home computers or laptops after hours
25
          from time to time to access patient information to record
          notes or follow-ups. This could potentially result in a
26        HIPAA violation if the screen is accidentally left on and a
          family member uses the computer. Make sure your computer and
27
          laptop are password protected and keep all mobile devices
28
          out of sight to reduce the risk of patient information being
          accessed or stolen.




                                         -26-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 27 of 82 PageID# 33



 1
       4. Lack of training - One of the most common reasons for a
2
          HIPAA violation is an employee who is not familiar with
3         HIPAA regulations. Often only managers, administration, and

4         medical staff receive training although HIPAA law requires

5
          all employees, volunteers, interns and anyone with access to
          patient information to be trained. Compliance training is
6
          one of the most proactive and easiest ways to avoid a
7
          violation.
8      5. Wherefore, causing plaintiffs damages, grief, undue
          stressors, emotional distress, fees, fines sabotaging
9         plaintiffs statue of limitations, obstructing Justice. And
          plaintiff is entitled to damages demanded herein of
10
          $3,000,000.00 PLUS Punitive damages and the courts have held
11        that pro per litigants can receive attorney type fees for
          litigations/working, just like in probate matters; the
12        administrator is paid for all hours worked on the
          estate.Plaintiff Dr Veronica McCallup DSc is Plaintiff's
13
          Jerry Theodore McCallup JR Beneficiary and Power of attorney
14        and medical Power of Attorney documented with the military
          and other courts in other states including Virginia. No
15        court, no hospital, NO action concerning Plaintiff Jerry
          Theodore McCallup JR. can precede without Plaintiff Dr.
16
          Veronica McCallup DSc.
17


18   CLAIM VIII WRONGFUL DEATH Damage Demand $3,000,000.00
     Defendants: Williamsburg Department of Human Services social
19
     services Division, Envoy of Williamsburg, Wendy Evans
20
     Williamsburg human services,      Brittany Moore, Consulate Heath
21

     Care, Sentara Health Care, Jerry Theodore McCallup III, Deborah
22

     Al-Jarboua, Jeremy Mccallup, Jeremy McCallup Wife, Fahad Al-
23
     Jarboua, County of James city county. Brain L. Stevenson Jr ,
24

     State of Virginia
25


26   Plaintiff re-affirms all aforesaid and state: AS a Result of

     these defendants actions Defendant(s) Caused the Death of Jerry
27

     Theodore McCallup Jr. and due to a preventable medical error or
28
     the reckless/negligent behavior of another and plaintiff seek the


                                         -27-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 28 of 82 PageID# 34



 1
     said damages. The defendant Jeremy and Deborah Al-jarboau and
2
     Fahad and the human services, pull the plug on Plaintiff Jerry
3    Theodore McCallup without contacting his son Jerry Theodore
4    McCallup III and his power of attorney Dr. Veronica Renee

5
     MCcallup DSc.
       i.    Wrongful Death This Civil action and Complaint is for
6           damages sustained by plaintiff(s) for the malicious and
            intentional actions and wrongful death caused by
7
            defendants, they have cause the wrongful death of
8
            plaintiff using trickery, theft of identification,
            deprival of medical care . VA 8.01 -50 VA 8.01 - 244 1977
9           C.617, 1958 c 470, 1981 c 115, 2012 c 725 Shepard v.
            Capitol Foundry of Va., 262 Va. 715, 718-719 (Va. 2001)
10
       ii. Deprival of Medical Care and medical care in another State
       iii. Several HIPAA violations which are failure to comply with
11
            any aspect of HIPAA standards and provisions detailed in
12          detailed in 45 CFR Parts 160, 162, and 164.
       iv.   Defendants Administered contraindicated medicines to
13           plaintiff Jerry Theodore McCallup Jr, that caused him
             seizures and brain injury , Renal Failure, and death;
14
             against plaintiffs continual complaints that those
15           medicines being contraindicative to him. This is proven by
             the defendants illegally having to forcibly get an illegal
16           court order and forcibly administer contraindicative drugs
             before and after February 2019 and defendants continually
17
             forcing medicines on Plaintiff through and including
18           February 2019 until about March 2, 2019 when plaintiff
             died from the prior times of forced drugging. Plaintiff is
19           a retired military vet that didn't have any medical
             problems that would cause death. The defendant had been an
20
             athlete all his life and father was a professional athlete
21           and sister an athlete. Athletics and health conscience is
             a family trait.
22   2. Wherefore, causing plaintiffs damages, grief, undue stressors,
     emotional distress, fees, fines sabotaging plaintiffs statue of
23
     limitations, obstructing Justice. And plaintiff is entitled to
24   damages demanded herein of $3,000,000.00 PLUS Punitive damages
     and the courts have held that pro per litigants can receive
25   attorney type fees for litigations/working, just like in probate
     matters; the administrator is paid for all hours worked on the
26
     estate.Plaintiff Dr Veronica McCallup DSc is Plaintiff's Jerry
27   Theodore McCallup JR Beneficiary and Power of attorney and
     medical Power of Attorney documented with the military and other
28   courts in other states including Virginia. No court, no hospital.



                                         -28-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 29 of 82 PageID# 35



 1   NO action concerning Plaintiff Jerry Theodore McCallup JR. can
     precede without Plaintiff Dr. Veronica McCallup DSc.
 2


3
     CLAIM IX ELDER MUSE Damage Demand of 1,500,000.00 .
4
     Defendants: Scarlett Huang (compliance officer),
     Williamsburg Department of Human Services social services
5
     Division, Envoy of Williamsburg, Wendy Evans Williamsburg human
6
     services,    Brittany Moore, Consulate Heath Care, Sentara Health
7    Care, Jerry Theodore McCallup III, Deborah Al-Jarboua, Jeremy

8    Mccallup, Jeremy McCallup Wife, Fahad Al-Jarboua, County of James

9    city county , Brain L. Stevenson Jr, State of Virginia
       1. Plaintiff re-affirms all the aforesaid herein and state:
10

       2. The defendants: City of Williamsburg, Williamsburg human
11

          service, Jeremy Mccallup, Deborah Al-Jarboua, Fahad Al-
12

          Jarboua and Jeremy McCallup wife had plaintiff in a motel 6,
13

          when he received $3,400-$4,900.00 per month in income. The
14

          county could have found a senior apartment for Mr. Jerry
15


16
          McCallup Jr. Code of Virginia Title 18.2. Crimes and

17
          Offenses Generally » Chapter 8. Crimes Involving- Morals and

          Decency » Article 4. Family Offenses; Crimes Against
18


19
          Children, Etc. » § 18.2-369, Abuse and neglect of

20
          incapacitated adults; penalty

21
       3.Plaintiff further supports the theory that plaintiff knew
       defendants were trying to rob him/swindle him about 2014.
22     Plaintiff tried to separate from the Cuban/Arab defendants and
       plaintiff $350,000 home entered foreclosure after owning the
23
       home and another house and properties over twenty (20) years.
24
       4.Plaintiff believes these defendants had been poisoning
       plaintiff in the home; prior to any medical conditions and rush
25     to have plaintiff cremated before plaintiff family learned of
       plaintiffs death. Plaintiff had enough money for burial and
26
       plaintiff family is against cremations defendants cremated to
27
       cover up drugging of Plaintiff Jerry Theodore McCallup JR.
       Plaintiff has requested medicl files for a year and defendants
28     have fail to release them as though they are changing the
       records.




                                         -29-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 30 of 82 PageID# 36



 1   5. Wherefore, causing plaintiffs damages, grief, undue stressors,
     emotional distress, fees, fines sabotaging plaintiffs statue of
2
     limitations, obstructing Justice. And plaintiff is entitled to
3    damages demanded herein of $3,000,000.00 PLUS Punitive damages
     and the courts have held that pro per litigants can receive
4    attorney type fees for litigations/working, just like in probate
     matters; the administrator is paid for all hours worked on the
5
     estate. Plaintiff Dr Veronica McCallup DSc is Plaintiff's Jerry
6    Theodore McCallup JR Beneficiary and Power of attorney and
     medical Power of Attorney documented with the military and other
7    courts in other states including Virginia. No court, no hospital,
     NO action concerning Plaintiff Jerry Theodore McCallup JR. can
8
     precede without Plaintiff Dr. Veronica McCallup DSc.
9


10   CLAIM X FINi^CIAL ELDER ABUSE Demand demand $1,500,000.00
     misappropriation of financial resources or abusive use
11
     of financial control, in the context of a relationship where
12   there is an expectation of trust, causes harm to an older person.

13
     Defendants: Williamsburg Department of Human Services social
     services Division , Scarlett Huang (compliance officer),           Envoy
14
     of Williamsburg, Wendy Evans Williamsburg human services,
15
     Brittany Moore, Consulate Heath Care, Sentara Health Care, Jerry
16
     Theodore McCallup III, Deborah Al-Jarboua, Jeremy Mccallup
17
     Jeremy McCallup Wife, Fahad Al-Jarboua, County of James city
18
     county. Brain L. Stevenson Jr
19
       1. Plaintiff re-affirms all the aforesaid herein and state:

20
       2. The Older Americans Act of 2006 defines elder financial

21
          abuse, or financial exploitation, as '"the fraudulent or
22
          otherwise illegal, unauthorized, or improper act or process
23
          of an individual, including a caregiver or fiduciary, that
24
          uses the resources of an older individual for monetary or
25
          personal benefit, profit, or gain, or that results in
26
          depriving an older individual of rightful access to, or use
27
          of, benefits, resources, belongings, or assets.
28
     3. Wherefore, causing plaintiffs damages, grief, undue stressors,
     emotional distress, fees, fines sabotaging plaintiffs statue of


                                         -30-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 31 of 82 PageID# 37



 1   limitations, obstructing Justice. And plaintiff is entitled to
     damages demanded herein of $3,000,000.00 PLUS Punitive damages
2
     and the courts have held that pro per litigants can receive
3    attorney type fees for litigations/working, just like in probate
     matters; the administrator is paid for all hours worked on the
4    estate.Plaintiff Dr Veronica McCallup DSc is Plaintiff's Jerry
     Theodore McCallup JR Beneficiary and Power of attorney and
5
     medical Power of Attorney documented with the military and other
6    courts in other states including Virginia. No court, no hospital,
     NO action concerning Plaintiff Jerry Theodore McCallup JR. can
7    precede without Plaintiff Dr. Veronica McCallup DSc.

8


9

     CLAIM XI HIPPA VIOLATIONS Failure to manage risks to the
10

     confidentiali-by, integrity, and availability of PHI Damage Demand
11
     $3,500,000.00 PER VIOLATION
12
     Defendants: Scarlett Huang (compliance officer),Envoy of
13
     Williamsburg,   Brittany moore, wendy evans, city of Williamsburg,
14   state of Virginia ,Consulate Health Care, Sentara Health Care,
15     1. Plaintiff affirms all aforesaid and state: These defendants

16
          never identified that the persons they relied on for advice
          and that authorized medications to plaintiff did NOT have
17
          the authority to make decisions for Plaintiff Jerry Theodore
18
          McCallup JR. 2014-2019, 2018-2019, even at time of death
19
          when the defendants Al-Jarboua told defendant Envoy of
20        Williamsburg to pull the plug (per written records).
21     2. Medical records mishandling - Another very common HIPAA

22
          violation is the mishandling of patient records. If a
          practice uses written patient charts or records, a physician
23
          or nurse may accidentally leave a chart in the patient's
24
          exam room available for another patient to see. Printed
25
          medical records must be kept locked away and safe out of the
26        public's view.
       3. AS a Result of these defendants actions Defendant(s) Caused
27
          the Death of Jerry Theodore McCallup Jr. and plaintiff seek
28        the said damages. Wherefore, causing plaintiffs damages,
          grief, undue stressors, emotional distress, fees, fines


                                         -31-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 32 of 82 PageID# 38



 1        sabotaging plaintiffs statue of limitations, obstructing
          Justice. And plaintiff is entitled to damages demanded
2
          herein of $3,000,000.00 PLUS Punitive damages and the courts
3         have held that pro per litigants can receive attorney type
          fees for litigations/working, just like in probate matters;
4         the administrator is paid for all hours worked on the
          estate. Plaintiff Dr Veronica McCallup DSc is Plaintiff's
5
          Jerry Theodore McCallup JR Beneficiary and Power of attorney
6         and medical Power of Attorney documented with the military
          and other courts in other states including Virginia. No
7         court, no hospital, NO action concerning Plaintiff Jerry
          Theodore McCallup JR. can precede without Plaintiff Dr.
8
          Veronica McCallup DSc.
9    CLAIM XII HIPPA VIOLATIONS Failure to implement safeguards to

10   ensure the confidentiality, integrity, and availability of PHI

11
     Damage Demand $1,500,000.00 PER VIOLATION
     Defendants: Williamsburg Department of Human Services social
12
     services Division, Scarlett Huang (compliance officer), Envoy of
13
     Williamsburg, County of James city county
14
     1. Plaintiff re-affirms all the aforesaid herein and state:
15
     2.Defendant Deborah al-jarboua is on all Plaintiff Jerry Theodore
16
     Medical records causing him to be given medications adverse to
17
     him and our family. She is listed as his wife. She isn't his
18
     wife, it's a lie. And that Plaintiffs death is a result of this
19
     woman and defendants failing safeguard the elderly and ensure the
20
     confidentially of patients medical history. Plaintiff was given
21
     blood pressure pills in 1999 and learned that he could not take
22
     them and that the problem was his food. He changed his diet them.
23
     So medication thereafter is from Defendants all doctors over
24
     prescribing and not adjusting plaintiffs medication before
25
     seizures and taking the advice of defendants al-jarboua's.
26
     3. Wherefore, causing plaintiffs damages, grief, undue stressors,
27   emotional distress, fees, fines sabotaging plaintiffs statue of
     limitations, obstructing Justice. And plaintiff is entitled to
28
     damages demanded herein of $3,000,000.00 PLUS Punitive damages
     and the courts have held that pro per litigants can receive


                                         -32-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 33 of 82 PageID# 39



 1   attorney type fees for litigations/working, just like in probate
     matters; the administrator is paid for all hours worked on the
2
     estate.Plaintiff Dr Veronica McCallup DSc is Plaintiff's Jerry
3    Theodore McCallup JR Beneficiary and Power of attorney and
     medical Power of Attorney documented with the military and other
4    courts in other states including Virginia. No court, no hospital,
     NO action concerning Plaintiff Jerry Theodore McCallup JR. can
5
     precede without Plaintiff Dr. Veronica McCallup DSc.
6


7    CLAIM XIII HIPPA VIOLATIONS Failure to maintain and monitor PHI

8
     access logs Damage Demand $1,500,000.00 PER VIOLATION
     Defendants: Williamsburg Department of Human Services social
9
     services Division, Scarlett Huang (compliance officer) ,
10
     Envoy of Williamsburg, Department of Human Services social
11   services Division , Scarlett Huang (compliance officer)           Envoy of
12   Williamsburg, Wendy Evans Williamsburg human services,           Brittany

13   Moore, Consulate Heath Care, Sentara Health Care, Jerry Theodore

14
     McCallup III, Deborah Al-Jarboua, Jeremy Mccallup, Jeremy
     McCallup Wife, Fahad Al-Jarboua, County of James city county
15
       1. Plaintiff re-affirms all the aforesaid herein and state:
16
       2. Wherefore, causing plaintiffs damages, grief, undue
17
          stressors, emotional distress, fees, fines sabotaging
18
          plaintiffs statue of limitations, obstructing Justice. And
          plaintiff is entitled to damages demanded herein of
19        $3,000,000.00 PLUS Punitive damages and the courts have held
          that pro per litigants can receive attorney type fees for
20
          litigations/working, just like in probate matters; the
21
          administrator is paid for all hours worked on the
          estate.Plaintiff Dr Veronica McCallup DSc is Plaintiff's
22        Jerry Theodore McCallup JR Beneficiary and Power of attorney
          and medical Power of Attorney documented with the military
23
          and other courts in other states including Virginia. No
24
          court, no hospital, NO action concerning Plaintiff Jerry
          Theodore McCallup JR. can precede without Plaintiff Dr.
25        Veronica McCallup DSc.

26

     CLAIM XIV HIPPA VIOLATIONS Failure to enter into a HIPAA-
27
     compliant business associate agreement with vendors prior to
28
     giving access to PHI Damage Demand $1,500,000.00 PER VIOLATION



                                         -33-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 34 of 82 PageID# 40



 1   Defendants: Envoy of Williamsburg, Williamsburg Department of
2    Human Services social services Division , Scarlett Huang

3    (compliance officer)    Envoy of Williamsburg, Wendy Evans

4
     Williamsburg human services,      Brittany Moore, Consulate Heath
     Care, Sentara Health Care, Jerry Theodore McCallup III, Deborah
5

     Al-Jarboua, Jeremy Mccallup, Jeremy McCallup Wife, Fahad Al-
6
     Jarboua, Brain L. Stevenson Jr , All doctors on records still in
7
     discovery
8
       1. Plaintiff re-affirms all the aforesaid herein and state:

9
       2. Wherefore, causing plaintiffs damages, grief, undue
10        stressors, emotional distress, fees, fines sabotaging
          plaintiffs statue of limitations, obstructing Justice. And
11        plaintiff is entitled to damages demanded herein of
          $3,000,000.00 PLUS Punitive damages and the courts have held
12
          that pro per litigants can receive attorney type fees for
13
          litigations/working, just like in probate matters; the
          administrator is paid for all hours worked on the
14        estate.Plaintiff Dr Veronica McCallup DSc is Plaintiff's
          Jerry Theodore McCallup JR Beneficiary and Power of attorney
15
          and medical Power of Attorney documented with the military
16
          and other courts in other states including Virginia. No
          court, no hospital, NO action concerning Plaintiff Jerry
17        Theodore McCallup JR. can precede without Plaintiff Dr.
          Veronica McCallup DSc.
18


19
     CLAIM XV HIPPA VIOLATIONS Failure to maintain and monitor PHI
20
     access logs Damage Demand $1,500,000.00 PER VIOLATION
21
     Defendants: Williamsburg Department of Human Services social
     services Division, Envoy of Williamsburg, Department of Human
22

     Services social services Division , Scarlett Huang (compliance
23
     officer)    Envoy of Williamsburg, Wendy Evans Williamsburg human
24
     services,    Brittany Moore, Consulate Heath Care, Sentara Health
25
     Care, Jerry Theodore McCallup III, Deborah Al-Jarboua, Jeremy
26
     Mccallup, Jeremy McCallup Wife, Fahad Al-Jarboua, Brain L.
27   Stevenson   Jr

28     1. Plaintiff re-affirms all the aforesaid herein and state:




                                         -34-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 35 of 82 PageID# 41



 1     2. Wherefore, causing plaintiffs damages, grief, undue
          stressors, emotional distress, fees, fines sabotaging
 2
          plaintiffs statue of limitations, obstructing Justice. And
3         plaintiff is entitled to damages demanded herein of
          $3,000,000.00 PLUS Punitive damages and the courts have held
4         that pro per litigants can receive attorney type fees for
          litigations/working, just like in probate matters; the
5
          administrator is paid for all hours worked on the
6         estate.Plaintiff Dr Veronica McCallup DSc is Plaintiff's
          Jerry Theodore McCallup JR Beneficiary and Power of attorney
7         and medical Power of Attorney documented with the military
          and other courts in other states including Virginia. No
8
          court, no hospital, NO action concerning Plaintiff Jerry
9         Theodore McCallup JR. can precede without Plaintiff Dr.
          Veronica McCallup DSc.
10


11
     CLAIM XVI HIPPA VIOLATIONS Failure to provide patients with
12   copies of their PHI on request Damage Demand $1,500,000.00 PER

13   VIOLATION


14
     Defendants: Scarlett Huang (compliance officer),Envoy of
     Williamsburg , Brain L. Stevenson Jr
15
     1.Plaintiff re-affirms all the aforesaid herein and state:

16
       2. Wherefore, causing plaintiffs damages, grief, undue
17
       stressors, emotional distress, fees, fines sabotaging
       plaintiffs statue of limitations, obstructing Justice. And
18     plaintiff is entitled to damages demanded herein of
       $3,000,000.00 PLUS Punitive damages and the courts have held
19
       that pro per litigants can receive attorney type fees for
20
       litigations/working, just like in probate matters; the
       administrator is paid for all hours worked on the
21     estate.Plaintiff Dr Veronica McCallup DSc is Plaintiff's Jerry
       Theodore McCallup JR Beneficiary and Power of attorney and
22
       medical Power of Attorney documented with the military and
23
       other courts in other states including Virginia. No court, no
       hospital, NO action concerning Plaintiff Jerry Theodore
24     McCallup JR. can precede without Plaintiff Dr. Veronica
       McCallup DSc.
25
     CLAIM XVII HIPPA VIOLATIONS Failure to implement access controls
26
     to limit who can view PHI Damage Demand $1,500,000.00 PER
27
     VIOLATION
     Defendants: Williamsburg Department of Human Services social
28

     services Division, Brain L. Stevenson Jr , Scarlett Huang


                                         -35-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 36 of 82 PageID# 42



 1   (compliance officer),     Envoy of Williamsburg, Wendy Evans
2    Williamsburg human services,      Brittany Moore, Consulate Heath
3    Care, Sentara Health Care, Jerry Theodore McCallup III, Deborah

4    Al-Jarboua, Jeremy Mccallup ,Jeremy McCallup Wife, Fahad Al-
5    Jarboua, County of James city county. Brain L. Stevenson Jr

6    1. Plaintiff re-affirms all the aforesaid herein and state:

7    2. Wherefore, causing plaintiffs damages, grief, undue stressors,
     emotional distress, fees, fines sabotaging plaintiffs statue of
8
     limitations, obstructing Justice. And plaintiff is entitled to
9    damages demanded herein of $3,000,000.00 PLUS Punitive damages
     and the courts have held that pro per litigants can receive
10   attorney type fees for litigations/working, just like in probate
     matters; the administrator is paid for all hours worked on the
11
     estate.Plaintiff Dr Veronica McCallup DSc is Plaintiff's Jerry
12   Theodore McCallup JR Beneficiary and Power of attorney and
     medical Power of Attorney documented with the military and other
13   courts in other states including Virginia. No court, no hospital,
     NO action concerning Plaintiff Jerry Theodore McCallup JR. can
14
     precede without Plaintiff Dr. Veronica McCallup DSc.
15


16   CLAIM XVIII HIPPA VIOLATIONS The disclosure more PHI than is

17   necessary for a particular task to be performed Damage Demand

18
     $1,500,000.00 PER VIOLATION
     Defendants: Williamsburg Department of Human Services social
19
     services Division, Envoy of Williamsburg, Scarlett Huang
20
     (compliance officer)     Envoy of Williamsburg, Wendy Evans
21
     Williamsburg human services,      Brittany Moore, Consulate Heath
22
     Care, Sentara Health Care, Jerry Theodore McCallup III, Deborah
23
     Al-Jarboua, Jeremy Mccallup, Brain L. Stevenson Jr , Jeremy
24
     McCallup Wife, Fahad Al-Jarboua, County of James city county
25
     1. Plaintiff re-affirms all the aforesaid herein and state:
26
     2. Wherefore, causing plaintiffs damages, grief, undue stressors,
27   emotional distress, fees, fines sabotaging plaintiffs statue of
     limitations, obstructing Justice. And plaintiff is entitled to
28
     damages demanded herein of $3,000,000.00 PLUS Punitive damages
     and the courts have held that pro per litigants can receive


                                         -36-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 37 of 82 PageID# 43



 1   attorney type fees for litigations/working, just like in probate
     matters; the administrator is paid for all hours worked on the
2
     estate. Plaintiff Dr Veronica McCallup DSc is Plaintiff's Jerry
 3   Theodore McCallup JR Beneficiary and Power of attorney and
     medical Power of Attorney documented with the military and other
4    courts in other states including Virginia. No court, no hospital,
     NO action concerning Plaintiff Jerry Theodore McCallup JR. can
5
     precede without Plaintiff Dr. Veronica McCallup DSc.
6


7     CLAIM XIX HIPPA VIOLATIONS Failure to provide HIPAA. training and

8
     security awareness training Damage Demand $1,500,000.00 PER
     VIOLATION
9
     Defendants: Williamsburg Department of Human Services social
10
     services Division, Envoy of Williamsburg, Department of Human
11   Services social services Division , Scarlett Huang (compliance
12   officer)    Envoy of Williamsburg, Wendy Evans Williamsburg human

13   services,    Brittany Moore, Consulate Heath Care, Sentara Health

14
     Care, Jerry Theodore McCallup III, Deborah Al-Jarboua, Jeremy

     Mccallup, Jeremy McCallup Wife, Fahad Al-Jarboua, County of James
15
     city county. Brain L. Stevenson Jr
16
     1. Plaintiff re-affirms all the aforesaid herein and state:
17
     2. Wherefore, causing plaintiffs damages, grief, undue stressors,
18   emotional distress, fees, fines sabotaging plaintiffs statue of
     limitations, obstructing Justice. And plaintiff is entitled to
19
     damages demanded herein of $3,000,000.00 PLUS Punitive damages
20   and the courts have held that pro per litigants can receive
     attorney type fees for litigations/working, just like in probate
21   matters; the administrator is paid for all hours worked on the
     estate.Plaintiff Dr Veronica McCallup DSc is Plaintiff's Jerry
22
     Theodore McCallup JR Beneficiary and Power of attorney and
23   medical Power of Attorney documented with the military and other
     courts in other states including Virginia. No court, no hospital,
24   NO action concerning Plaintiff Jerry Theodore McCallup JR. can
     precede without Plaintiff Dr. Veronica McCallup DSc.
25


26
     CLAIM XX HIPPA VIOLATIONS Theft of patient records Damage Demand
27
     $1,500,000.00 PER VIOLATION
28   Defendants: Williamsburg Department of Human Services social
     services Division, Envoy of Williamsburg, Department of Human


                                         -37-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 38 of 82 PageID# 44



 1   Services social services Division , Scarlett Huang (compliance
2    officer)    Envoy of Williamsburg, Wendy Evans Williamsburg human

3    services,   Brittany Moore, Consulate Heath Care, Sentara Health

4
     Care, Jerry Theodore McCallup III, Deborah Al-Jarboua, Jeremy
     Mccallup, Jeremy McCallup Wife, Fahad Al-Jarboua, County of James
5
     city county. Brain L. Stevenson Jr
6
     1. Plaintiff re-affirms all the aforesaid herein and state:
7
     2. Wherefore, causing plaintiffs damages, grief, undue stressors,
8    emotional distress, fees, fines sabotaging plaintiffs statue of
     limitations, obstructing Justice. And plaintiff is entitled to
9
     damages demanded herein of $3,000,000.00 PLUS Punitive damages
10   and the courts have held that pro per litigants can receive
     attorney type fees for litigations/working, just like in probate
11   matters; the administrator is paid for all hours worked on the
     estate.Plaintiff Dr Veronica McCallup DSc is Plaintiff's Jerry
12
     Theodore McCallup JR Beneficiary and Power of attorney and
13   medical Power of Attorney documented with the military and other
     courts in other states including Virginia. No court, no hospital,
14   NO action concerning Plaintiff Jerry Theodore McCallup JR. can
     precede without Plaintiff Dr. Veronica McCallup DSc.
15


16
     CLAIM XXI HIPPA VIOLATIONS Unauthorized release of PHI to
17
     individuals not authorized to receive the information Damage
18   Demand $1,500,000.00 PER VIOLATION
     Defendants: Williamsburg Department of Human Services social
19
     services Division, Envoy of Williamsburg , Scarlett Huang
20
     (compliance officer), Envoy of Williamsburg, Wendy Evans
21
     Williamsburg human services,      Brittany Moore, Consulate Heath
22
     Care, Sentara Health Care, Jerry Theodore McCallup III, Deborah
23
     Al-Jarboua, Jeremy Mccallup , Jeremy McCallup Wife, Fahad Al-
24   Jarboua, County of James city county. Brain L. Stevenson Jr

25   1. Plaintiff re-affirms all the aforesaid herein and state:

26     2. Wherefore, causing plaintiffs damages, grief, undue
       stressors, emotional distress, fees, fines sabotaging
27
       plaintiffs statue of limitations, obstructing Justice. And
28
       plaintiff is entitled to damages demanded herein of
       $3,000,000.00 PLUS Punitive damages and the courts have held
       that pro per litigants can receive attorney type fees for

                                         -38-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 39 of 82 PageID# 45



 1     litigations/working, just like in probate matters; the
       administrator is paid for all hours worked on the
 2
       estate.Plaintiff Dr Veronica McCallup DSc is Plaintiff's Jerry
 3     Theodore McCallup JR Beneficiary and Power of attorney and
       medical Power of Attorney documented with the military and
4      other courts in other states including Virginia. No court, no
       hospital, NO action concerning Plaintiff Jerry Theodore
5
       McCallup JR. can precede without Plaintiff Dr. Veronica
6      McCallup DSc.

7

     CLAIM XXII HIPPA VIOLATIONS Sharing of PHI online or via social
8
     media without permission Damage Demand $1,500,000.00 PER
9
     VIOLATION
10   Defendants: Envoy of Williamsburg, Williamsburg Department of

11
     Human Services social services Division , Scarlett Huang
     {compliance officer), Wendy Evans Williamsburg human services,
12

     Brittany Moore, Consulate Heath Care, Sentara Health Care, Jerry
13
     Theodore McCallup III, Deborah Al-Jarboua, Jeremy Mccallup
14

     Jeremy McCallup Wife, Fahad Al-Jarboua, County of James city
15
     county. Brain L. Stevenson Jr
16   1. Plaintiff re-affirms all the aforesaid herein and state:

17
     2.Wherefore, causing plaintiffs damages, grief, undue stressors,
     emotional distress, fees, fines sabotaging plaintiffs statue of
18
     limitations, obstructing Justice. And plaintiff is entitled to
19   damages demanded herein of $3,000,000.00 PLUS Punitive damages
     and the courts have held that pro per litigants can receive
20   attorney type fees for litigations/working, just like in probate
     matters; the administrator is paid for all hours worked on the
21
     estate.Plaintiff Dr Veronica McCallup DSc is Plaintiff's Jerry
22   Theodore McCallup JR Beneficiary and Power of attorney and
     medical Power of Attorney documented with the military and other
23   courts in other states including Virginia. No court, no hospital,
     NO action concerning Plaintiff Jerry Theodore McCallup JR. can
24
     precede without Plaintiff Dr. Veronica McCallup DSc.
25
     CLAIM XXIII HIPPA VIOLATIONS Mishandling and mismailing PHI
26   Damage Demand $1,500,000.00 PER VIOLATION
     Defendants: Envoy of Williamsburg, Williamsburg Department of
27
     Human Services social services Division , Scarlett Huang
28
     (compliance officer), Wendy Evans Williamsburg human services.


                                         -39-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 40 of 82 PageID# 46



 1   Brittany Moore, Consulate Heath Care, Sentara Health Care, Jerry
 2   Theodore McCallup III, Deborah Al-Jarboua, Jeremy Mccallup Jeremy

 3   McCallup Wife, Fahad Al-Jarboua, County of James city county
4    1. Plaintiff re-affirms all the aforesaid herein and state:

5    2. Wherefore, causing plaintiffs damages, grief, undue stressors,
     emotional distress, fees, fines sabotaging plaintiffs statue of
6
     limitations, obstructing Justice. And plaintiff is entitled to
 7   damages demanded herein of $3,000,000.00 PLUS Punitive damages
     and the courts have held that pro per litigants can receive
8    attorney type fees for litigations/working, just like in probate
     matters; the administrator is paid for all hours worked on the
9
     estate.Plaintiff Dr Veronica McCallup DSc is Plaintiff's Jerry
10   Theodore McCallup JR Beneficiary and Power of attorney and
     medical Power of Attorney documented with the military and other
11   courts in other states including Virginia. No court, no hospital,
     NO action concerning Plaintiff Jerry Theodore McCallup JR. can
12
     precede without Plaintiff Dr. Veronica McCallup DSc.
13


14   CLAIM XXIV HIPPA VIOLATIONS Failure to encrypt PHI or use an

15
     alternative, equivalent measure to prevent unauthorized
     access/disclosure Damage Demand $1,500,000.00 PER VIOLATION
16
     Defendants:   Envoy of Williamsburg, Williamsburg Department of
17
     Human Services social services Division , Scarlett Huang
18   (compliance officer), Wendy Evans Williamsburg human services,
19   Brittany Moore, Consulate Heath Care, Sentara Health Care, Jerry

20   Theodore McCallup III, Deborah Al-Jarboua, Jeremy Mccallup,

21
     Jeremy McCallup Wife, Fahad Al-Jarboua, County of James city
     county
22
     1.Plaintiff re-affirms all the aforesaid herein and state:
23
     2.Wherefore, causing plaintiffs damages, grief, undue stressors,
24
     emotional distress, fees, fines sabotaging plaintiffs statue of
25
     limitations, obstructing Justice. And plaintiff is entitled to
     damages demanded herein of $3,000,000.00 PLUS Punitive damages
26   and the courts have held that pro per litigants can receive
     attorney type fees for litigations/working, just like in probate
27
     matters; the administrator is paid for all hours worked on the
     estate.Plaintiff Dr Veronica McCallup DSc is Plaintiff's Jerry
28
     Theodore McCallup JR Beneficiary and Power of attorney and
     medical Power of Attorney documented with the military and other


                                         -40-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 41 of 82 PageID# 47



 1   courts in other states including Virginia. No court, no hospital,
     NO action concerning Plaintiff Jerry Theodore McCallup JR. can
2
     precede without Plaintiff Dr. Veronica McCallup DSc.
3


4    CLAIM XXV HIPPA VIOLATIONS Failure to notify an individual (or

5
     the Office for Civil Rights) of a security inciden'fc involving PHI
     within 60 days of the discovery of a breach Damage Demand
6
     $1,500,000.00 PER VIOLATION
7
     Defendants: Williamsburg Department of Human Services social
8    services Division, Envoy of Williamsburg , Scarlett Huang

9    (compliance officer), Wendy Evans Williamsburg human services,

10   Brittany Moore, Consulate Heath Care, Sentara Health Care, Jerry
     Theodore McCallup III, Deborah Al-Jarboua, Jeremy Mccallup,
11

     Jeremy McCallup Wife, Fahad Al-Jarboua, County of James city
12
     county
13
     1. Plaintiff re-affirms all the aforesaid herein and state:
14
     2. Wherefore, causing plaintiffs damages, grief, undue stressors,
15   emotional distress, fees, fines sabotaging plaintiffs statue of
     limitations, obstructing Justice. And plaintiff is entitled to
16
     damages demanded herein of $3,000,000.00 PLUS Punitive damages
17
     and the courts have held that pro per litigants can receive
     attorney type fees for litigations/working, just like in probate
18   matters; the administrator is paid for all hours worked on the
     estate.Plaintiff Dr Veronica McCallup DSc is Plaintiff's Jerry
19
     Theodore McCallup JR Beneficiary and Power of attorney and
20
     medical Power of Attorney documented with the military and other
     courts in other states including Virginia. No court, no hospital,
21   NO action concerning Plaintiff Jerry Theodore McCallup JR. can
     precede without Plaintiff Dr. Veronica McCallup DSc.
22


23
     CLAIM X2CVI HIPPA VIOLATIONS Failure to conduct a risk analysis
24
     $1,500,000.00
25
     Defendants: Williamsburg Department of Human Services social

26
     services Division, Scarlett Huang (compliance officer),

27
     Envoy of Williamsburg, County of James city county. Brain L.

     Stevenson Jr
28

     1. Plaintiff re-affirms all the aforesaid herein and state:



                                         -41-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 42 of 82 PageID# 48



 1   2. Wherefore, causing plaintiffs damages, grief, undue stressors,
     emotional distress, fees, fines sabotaging plaintiffs statue of
2
     limitations, obstructing Justice. And plaintiff is entitled to
3    damages demanded herein of $3,000,000.00 PLUS Punitive damages
     and the courts have held that pro per litigants can receive
4    attorney type fees for litigations/working, just like in probate
     matters; the administrator is paid for all hours worked on the
5
     estate.Plaintiff Dr Veronica McCallup DSc is Plaintiff's Jerry
6    Theodore McCallup JR Beneficiary and Power of attorney and
     medical Power of Attorney documented with the military and other
7    courts in other states including Virginia. No court, no hospital,
     NO action concerning Plaintiff Jerry Theodore McCallup JR. can
8
     precede without Plaintiff Dr. Veronica McCallup DSc.
9


10   CLAIM XXVII HIPPA VIOLATIONS Texting PHI $1,500,000.00
     Defendants: Williamsburg Department of Human Services social
11

     services Division, Department of Human Services social services
12
     Division , Scarlett Huang (compliance officer)         Envoy of
13
     Williamsburg, Wendy Evans Williamsburg human services,          Brittany
14
     Moore, Consulate Heath Care, Sentara Health Care, Jerry Theodore
15
     McCallup III, Deborah Al-Jarboua, Jeremy Mccallup
16   Jeremy McCallup Wife, Fahad Al-Jarboua, Brain L. Stevenson Jr

17   1.Plaintiff re-affirms all the aforesaid herein and state:

18   2.Wherefore, causing plaintiffs damages, grief, undue stressors,
     emotional distress, fees, fines sabotaging plaintiffs statue of
19
     limitations, obstructing Justice. And plaintiff is entitled to
20   damages demanded herein of $3,000,000.00 PLUS Punitive damages
     and the courts have held that pro per litigants can receive
21   attorney type fees for litigations/working, just like in probate
     matters; the administrator is paid for all hours worked on the
22
     estate.Plaintiff Dr Veronica McCallup DSc is Plaintiff's Jerry
23   Theodore McCallup JR Beneficiary and Power of attorney and
     medical Power of Attorney documented with the military and other
24   courts in other states including Virginia. No court, no hospital,
     NO action concerning Plaintiff Jerry Theodore McCallup JR. can
25
     precede without Plaintiff Dr. Veronica McCallup DSc.
26


27   CLAIM XXVIII HIPPA VIOLATIONS Failure to terminate access rights

28
     to PHI when no longer required 1,500,000.00




                                         -42-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 43 of 82 PageID# 49



     Defendants: Williamsburg Department of Human Services social
 2   services Division, Scarlett Huang (compliance officer)           Envoy of

 3   Williamsburg, Wendy Evans Williamsburg human services,           Brittany

4
     Moore, Consulate Heath Care, Sentara Health Care, Jerry Theodore
     McCallup III, Deborah Al-Jarboua, Jeremy Mccallup
5
     Jeremy McCallup Wife, Fahad Al-Jarboua, Brain L. Stevenson Jr
6
     1. Plaintiff re-affirms all the aforesaid herein and state:
7
     2. Plaintiff Jerry Theodore McCallup Jr repeatedly requested
8
     sister. Dr. Veronica McCallup DSc and defendants refused to
9
     locate plaintiff. (Beneficiary, Power of Attorney, Medical Power
     of Attorney). He would have moved in with his sister.
10   3.Plaintiffs are Native American Indians who have been to college
     and Universities exceeding associate degrees in Science
11
     Technology and Medicine. Plaintiffs had a business together that
12
     they ran from Detroit Michigan. Chicago, IL, California, and
     Texas. Plaintiff CTI Chemicals and Allied Products, Inc. The
13   killing, poisoning, hindering, blocking of plaintiffs contact
     with sister and business, obstruction. Interference was malicious
14
     and intentional, willful and wonton.
     4.Defendants Never had Jurisdiction to place plaintiff under
15
     ADULT PROTECTIVE SERVICES, and defendants never gave notice to
16   all the family and plaintiffs; that there was court hearings or
     to any court hearing or court action. to place plaintiff under
17
     protective services was unlawful and done by NON_FAMILY MEMBERS
     in co=conspiracy with Williamsburg social services and defendant
18
     Britany Moore, under these deprival of rights and lack of due
19   process; plaintiff died and defendants basically KIDNAPPED
     plaintiff and forced death upon Plaintiff. The (Al-Jarboua's are
20   NOT family members. The Cubans and Arabs are NOT family members,
     they pretended to be plaintiff ''wife" (x-wife, plaintiff WASN'T
21
     married) and plaintiff son in Colorado (plaintiff son in Colorado
22   wasn't in Virginia)). Jeremy McCallup was a married man and
     caused Jerry Theodore McCallup Jr williamsbug house to go into
23   forclosure by deception, (the bills were paid, everything was
     taken care of,....)Plaintiff Jerry Theodore McCallup Jr had a
24
     monthly income of $3,400.00-$4,900.00 and had 20 years of equity
25   in the house. Theres no reason to lose the home except Defendant
     Jeremy McCallup , Fahad Al-jarboua and Deborah Al-jarboua scheme.
26   Defendant Jeremy McCallup was 20- 22 years old and had gotten
     married and wanted the house.
27
     5.Defendants were discriminating against Plaintiff and forcing
28   death upon plaintiff; because of his race, creed, nationality and
     culture. On plaintiff birth certificate and death certificate it



                                         -43-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 44 of 82 PageID# 50



 1   documents that plaintiff is a native American, an Indian.
     Plaintiff health could be treated with diet.
2
     6.Plaintiffs recently learned that defendants used and allowed
3    defendants Deborah Al- Jarboua, Fahad Al-Jarboua and Jeremy
     McCallup to pretend to be and to steal the identity of and
4    aggravated identity theft, of: plaintiffs: 1. X-wife 2. plaintiff
     son; in order, to locate plaintiff money, insurance policies and
5
     property.
6    7.Plaintiff learned that defendants wanted the plaintiff Jerry
     Theodore McCallup Jr dead/to die; to collect his money, bank
7    accounts, insurances, and property and to ensure death, they
     blocked tricked, would not contact, plaintiff Jerry Theodore
8
     McCallup Jr. sis. Dr. Veronica Renee McCallup DSc who is a
9    medical doctor and who has been treating plaintiff holistically
     until plaintiff met the Cubans/arabs (al-jarboua's).
10   8.Hospital records and social service records and State records
     and court records DOCUMENT; that, defendant Deborah S. Al-Jarboua
11
     was in continual contact with defendants and that defendant
12   Brittany moore and her supervisor ''Evans" and the James city
     county Williamsburg and Envoy of Williamsburg used the 3
13   defendants (Deborah Al-Jarboua, Fahad Al-Jarboua, Jeremy
     McCallup) recommendations to treat and medicate and kill
14
     plaintiff Jerry Theodore McCallup Jr.
15
     9.Defendants Negligence caused another death during the same time
     frame, same location, same gender, same age group and under the
16   same staff. This indicates that Defendant Scarlett Huag is in the
     morbid business and not compliance business. Two deaths with in a
17
     week of each other obviously indicate Envoy of Williamsburg is
     into murder.
18
     10.All Defendants co-conspired to cause Plaintiffs death, even
19   after plaintiff informed defendants he didn't take medications.
     11.All Defendants Reckless and wanton conduct caused Plaintiffs
20
     wrongful death. All plaintiff's medical conditions could be
21
     treated with diet. Patients with Identical conditions are treated
     with diet ALL OVER THE WORLD.
22   12.Defendants of the Adult Protective Services division, abused
     power and co-conspired to cause plaintiff death with (the
23
     Cubans/Arabs Al-Jarboau's who are unauthorized persons violating
     HIPPA LAWS.
24
     13.This wrongful death complaint cause of action, civil complaint
25   has caused a. sorrow, b. mental anguish, c. loss of companionship
     and d. business partnership.
26
     14. Plaintiff seeks Compensation for reasonably expected loss
27
     income from loss of business provided by the decedent.
     15.Plaintiff seeks Expenses for the care and treatment and
28   hospitalization of the decedent resulting in death and return of



                                         -44-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 45 of 82 PageID# 51



 1   all expenses paid for unauthorized treatments and
     hospitalization.
2
     16.Plaintiff seeks Funeral expenses and burial expenses because
3    the cremation is in a bottle on the table.
     17.Plaintiff seeks Punitive Damages
4    18.Plaintiff seeks compensatory damages
     19.Dr. Veronica McCallup DSc is Plaintiff Administrator and
5
     Executor and is also Plaintiffs Beneficiary and Power of attorney
6    and Medical Power of Attorney. However, was not ever contacted,
     called, emailed, found on facebook nor any other social media in
7    violation of due process. And seek awards of all damages within
     this complaint.
8
     20.The state last inspection on this facility was July 2018 and
9    no further check ups were made. The state found serious
     violations at that time, that were not ever corrected. The county
10   should have been aware of these violations and should never have
     placed the plaintiff there, nor should Jerry Theodore McCallup
11
     Jr. have been placed in any hospital. His Doctor sister could
12   have taken him home or to a better care facility.
     21.Nor should defendants send any person to these violating
13   defendants for any care, hospice care or post care of any kind.
     The State should care about seniors and not conspire in senior
14
     abuse, elder abuse and violation to medicare medicade spending,
15
     medicade.
     22.The Williamsburg Judge is included as a defendant because he
16   knew all parties wasn't served/found/included. And the Judge
     defendant is the only Judge in town and when plaintiff attempted
17
     to file the wrongful death lawsuit in 2019, this Judge would
18
     return the documents without filing. Plaintiff went to Virginia
     and personally filed the lawsuit and the Judge refused to allow
19   plaintiff to file the Lawsuit. Plaintiff a 3^*^ time filed the
     rejected lawsuit and the Judge refused to allow plaintiff to file
20
     the lawsuit and WOULDN'T tell plaintiff why after 3-4 times.
21
     23. Wherefore, causing plaintiffs damages, grief, undue
     stressors, emotional distress, fees, fines sabotaging plaintiffs
22   statue of limitations, obstructing Justice. And plaintiff is
     entitled to damages demanded herein of $3,000,000.00 PLUS
23
     Punitive damages and the courts have held that pro per litigants
24
     can receive attorney type fees for litigations/working, just like
     in probate matters; the administrator is paid for all hours
25   worked on the estate. Plaintiff Dr Veronica McCallup DSc is
     Plaintiff's Jerry Theodore McCallup JR Beneficiary and Power of
26
     attorney and medical Power of Attorney documented with the
27
     military and other courts in other states including Virginia. No
     court, no hospital, NO action concerning Plaintiff Jerry Theodore
28   McCallup JR. can precede without Plaintiff Dr. Veronica McCallup
     DSc.




                                         -45-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 46 of 82 PageID# 52



 1
     CLAIM XXIX HIPPA VIOLATIONS Failure to document compliance
 2
     efforts $1,500,000.00
 3
     Defendants: Williamsburg Department of Human Services social
     services Division, Envoy of Williamsburg, Scarlett Huang
4

     (compliance officer)    Envoy of Williamsburg, Wendy Evans
5
     Williamsburg human services,      Brittany Moore, Consulate Heath
6
     Care, Sentara Health Care, Jerry Theodore McCallup III, Deborah
 7
     Al-Jarboua, Jeremy Mccallup, Jeremy McCallup Wife, Fahad Al-
8
     Jarboua, County of James city county. Brain L. Stevenson Jr
9    1. Plaintiff re-affirms all the aforesaid herein and state:

10   2. Plaintiff Jerry Theodore McCallup Jr repeatedly requested
     sister. Dr. Veronica McCallup DSc and defendants refused to
11
     locate plaintiff. (Beneficiary, Power of Attorney, Medical Power
12   of Attorney). He would have moved in with his sister.
     3.Plaintiffs are Native American Indians who have been to college
13   and Universities exceeding associate degrees in Science
     Technology and Medicine. Plaintiffs had a business together that
14
     they ran from Detroit Michigan. Chicago, IL, California, and
15   Texas. Plaintiff CTI Chemicals and Allied Products, Inc. The
     killing, poisoning, hindering, blocking of plaintiffs contact
16   with sister and business, obstruction. Interference was malicious
     and intentional, willful and wonton.
17
     4.Defendants Never had Jurisdiction to place plaintiff under
18
     ADULT PROTECTIVE SERVICES, and defendants never gave notice to
     all the family and plaintiffs; that there was court hearings or
19   to any court hearing or court action. to place plaintiff under
     protective services was unlawful and done by NON_FAMILY MEMBERS
20
     in co=conspiracy with Williamsburg social services and defendant
21
     Britany Moore, under these deprival of rights and lack of due
     process; plaintiff died and defendants basically KIDNAPPED
22   plaintiff and forced death upon Plaintiff. The (Al-Jarboua's are
     NOT family members. The Cubans and Arabs are NOT family members,
23
     they pretended to be plaintiff '"wife" (x-wife, plaintiff WASN'T
24
     married) and plaintiff son in Colorado (plaintiff son in Colorado
     wasn't in Virginia)). Jeremy McCallup was a married man and
25   caused Jerry Theodore McCallup Jr williamsbug house to go into
     forclosure by deception, (the bills were paid, everything was
26
     taken care of,....)Plaintiff Jerry Theodore McCallup Jr had a
27
     monthly income of $3,400.00-$4,900.00 and had 20 years of equity
     in the house. Theres no reason to lose the home except Defendant
28   Jeremy McCallup , Fahad Al-jarboua and Deborah Al-jarboua scheme.




                                         -46-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 47 of 82 PageID# 53



 1   Defendant Jeremy McCallup was 20- 22 years old and had gotten
     married and wanted the house.
2
     5.Defendants were discriminating against Plaintiff and forcing
3    death upon plaintiff; because of his race, creed, nationality and
     culture. On plaintiff birth certificate and death certificate it
4    documents that plaintiff is a native American, an Indian.
     Plaintiff health could be treated with diet.
5
     6.Plaintiffs recently learned that defendants used and allowed
6    defendants Deborah Al- Jarboua, Fahad Al-Jarboua and Jeremy
     McCallup to pretend to be and to steal the identity of and
7    aggravated identity theft, of: plaintiffs: 1. X-wife 2. plaintiff
     son; in order, to locate plaintiff money, insurance policies and
8
     property.
9    7.Plaintiff learned that defendants wanted the plaintiff Jerry
     Theodore McCallup Jr dead/to die; to collect his money, bank
10   accounts, insurances, and property and to ensure death, they
     blocked tricked, would not contact, plaintiff Jerry Theodore
11
     McCallup Jr. sis. Dr. Veronica Renee McCallup DSc who is a
12   medical doctor and who has been treating plaintiff holistically
     until plaintiff met the Cubans/arabs {al-jarboua's).
13   8.Hospital records and social service records and State records
     and court records DOCUMENT; that, defendant Deborah S. Al-Jarboua
14
     was in continual contact with defendants and that defendant
15
     Brittany moore and her supervisor '^Evans" and the James city
     county Williamsburg and Envoy of Williamsburg used the 3
16   defendants (Deborah Al-Jarboua, Fahad Al-Jarboua, Jeremy
     McCallup) recommendations to treat and medicate and kill
17
     plaintiff Jerry Theodore McCallup Jr.
18
     9.Defendants Negligence caused another death during the same time
     frame, same location, same gender, same age group and under the
19   same staff. This indicates that Defendant Scarlett Huag is in the
     morbid business and not compliance business. Two deaths with in a
20
     week of each other obviously indicate Envoy of Williamsburg is
     into murder.
21
     10.All Defendants co-conspired to cause Plaintiffs death, even
22   after plaintiff informed defendants he didn't take medications.
     11.All Defendants Reckless and wanton conduct caused Plaintiffs
23
     wrongful death. All plaintiff's medical conditions could be
24
     treated with diet. Patients with Identical conditions are treated
     with diet ALL OVER THE WORLD.
25   12.Defendants of the Adult Protective Services division, abused
     power and co-conspired to cause plaintiff death with (the
26
     Cubans/Arabs Al-Jarboau's who are unauthorized persons violating
     HIPPA LAWS.
27
     13.This wrongful death complaint cause of action, civil complaint
28   has caused a. sorrow, b. mental anguish, c. loss of companionship
     and d. business partnership.


                                         -47-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 48 of 82 PageID# 54



 1   14.Plaintiff seeks Compensation for reasonably expected loss
     income from loss of business provided by the decedent.
2
     15.Plaintiff seeks Expenses for the care and treatment and
3    hospitalization of the decedent resulting in death and return of
     all expenses paid for unauthorized treatments and
4    hospitalization.
     16.Plaintiff seeks Funeral expenses and burial expenses because
5
     the cremation is in a bottle on the table.Plaintiff seeks
6    Punitive Damages, Plaintiff seeks compensatory damages
     17.Dr. Veronica McCallup DSc is Plaintiff Administrator and
7    Executor and is also Plaintiffs Beneficiary and Power of attorney
     and Medical Power of Attorney. However, was not ever contacted,
8
     called, emailed, found on facebook nor any other social media in
9    violation of due process. And seek awards of all damages within
     this complaint.
10   18.The state last inspection on this facility was July 2018 and
     no further check ups were made. The state found serious
11
     violations at that time, that were not ever corrected. The county
12   should have been aware of these violations and should never have
     placed the plaintiff there, nor should Jerry Theodore McCallup
13   Jr. have been placed in any hospital. His Doctor sister could
     have taken him home or to a better care facility.
14
     19.Nor should defendants send any person to these violating
15
     defendants for any care, hospice care or post care of any kind.
     The State should care about seniors and not conspire in senior
16   abuse, elder abuse and violation to medicare medicade spending,
     medicade.
17
     20.The Williamsburg Judge is included as a defendant because he
18
     knew all parties wasn't served/found/included. And the Judge
     defendant is the only Judge in town and when plaintiff attempted
19   to file the wrongful death lawsuit in 2019, this Judge would
     return the documents without filing. Plaintiff went to Virginia
20
     and personally filed the lawsuit and the Judge refused to allow
21
     plaintiff to file the Lawsuit. Plaintiff a 3^^ time filed the
     rejected lawsuit and the Judge refused to allow plaintiff to file
22   the lawsuit and WOULDN'T tell plaintiff why after 3-4 times.
     21.Wherefore, causing plaintiffs damages, grief, undue stressors,
23
     emotional distress, fees, fines sabotaging plaintiffs statue of
24
     limitations, obstructing Justice. And plaintiff is entitled to
     damages demanded herein of $3,000,000.00 PLUS Punitive damages
25   and the courts have held that pro per litigants can receive
     attorney type fees for litigations/working, just like in probate
26
     matters; the administrator is paid for all hours worked on the
27
     estate.Plaintiff Dr Veronica McCallup DSc is Plaintiff's Jerry
     Theodore McCallup JR Beneficiary and Power of attorney and
28   medical Power of Attorney documented with the military and other
     courts in other states including Virginia. No court, no hospital.


                                         -48-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 49 of 82 PageID# 55



 1   NO action concerning Plaintiff Jerry Theodore McCallup JR. can
     precede without Plaintiff Dr. Veronica McCallup DSc.
2
     CLAIM XXX MEDICAL MALPRACTICE
3    Defendants: ALL doctors on records $3,000,000.00 in discovery,
4    Envoy of Williamsburg, Williamsburg Department of Human Services

5    social services Division , Scarlett Huang (compliance officer),

6
     Wendy Evans Williamsburg human services,        Brittany Moore,
     Consulate Heath Care, Sentara Health Care, Jerry Theodore
7

     McCallup III, Deborah Al-Jarboua, Jeremy Mccallup
8


9
     Jeremy McCallup Wife, Fahad Al-Jarboua, County of James city
     county. Brain L. Stevenson Jr
10
       1. Plaintiff re-affirms all the aforesaid herein and state:

11
       2. Wrongful Death This Civil action and Complaint is for
12
          damages sustained by plaintiff(s) for the malicious and
13
         intentional actions and wrongful death caused by defendants,
14
          they have cause the wrongful death of plaintiff using
15
          trickery, theft of identification, deprival of medical care
16
         . VA 8.01 -50 VA 8.01 - 244 1977 c.617, 1958 c 470, 1981 c
17
          115, 2012 c 725 Shepard v. Capitol Foundry of Va., 262 Va.
18
          715, 718-719 (Va. 2001)
19
       3.Deprival of Medical Care and medical care in another State
20
       4.Several HIPAA violations which are failure to comply with any
       aspect of HIPAA standards and provisions detailed in detailed
21     in 45 CFR Parts 160, 162, and 164.
       5.Defendants Administered contraindicated medicines to
22
       plaintiff Jerry Theodore McCallup Jr, that caused him seizures
23
       and brain injury , Renal Failure, and death; against plaintiffs
       continual complaints that those medicines being
24     contraindicative to him. This is proven by the defendants
       illegally having to forcibly get an illegal court order and
25
       forcibly administer contraindicative drugs before and after
26
       February 2019 and defendants continually forcing medicines on
       Plaintiff through and including February 2019 until about March
27     2, 2019 when plaintiff died from the prior times of forced
       drugging. Plaintiff is a retired military vet that didn't have
28
       any medical problems that would cause death. The defendant had
       been an athlete all his life and father was a professional


                                         -49-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 50 of 82 PageID# 56



 1     athlete and sister an athlete. Athletics and health conscience
       is a family trait.
2
     6.Wherefore, causing plaintiffs damages, grief, undue stressors,
3    emotional distress, fees, fines sabotaging plaintiffs statue of
     limitations, obstructing Justice. And plaintiff is entitled to
4    damages demanded herein of $3,000,000.00 PLUS Punitive damages
     and the courts have held that pro per litigants can receive
5
     attorney type fees for litigations/working, just like in probate
6    matters; the administrator is paid for all hours worked on the
     estate.Plaintiff Dr Veronica McCallup DSc is Plaintiff's Jerry
7    Theodore McCallup JR Beneficiary and Power of attorney and
     medical Power of Attorney documented with the military and other
8
     courts in other states including Virginia. No court, no hospital,
9    NO action concerning Plaintiff Jerry Theodore McCallup JR. can
     precede without Plaintiff Dr. Veronica McCallup DSc.
10


11   CLAIM XXXI NEGLIGENCE Damage Demand $1,700,000.00
12
     Defendants: Williamsburg Department of Human Services social
     services Division, Scarlett Huang (compliance officer), Envoy of
13
     Williamsburg, Scarlett Huang (compliance officer),          Envoy of
14
     Williamsburg, Wendy Evans Williamsburg human services,           Brittany
15
     Moore, Consulate Heath Care, Sentara Health Care, Jerry Theodore
16
     McCallup III, Deborah Al-Jarboua, Jeremy Mccallup
17   Jeremy McCallup Wife, Fahad Al-Jarboua, County of James city
18   county , Brain L. Stevenson Jr
19     1. Plaintiff re-affirms all the aforesaid herein and state:

20
       2. Wherefore, causing plaintiffs damages, grief, undue
          stressors, emotional distress, fees, fines sabotaging
21
          plaintiffs statue of limitations, obstructing Justice. And
22        plaintiff is entitled to damages demanded herein of
          $3,000,000.00 PLUS Punitive damages and the courts have held
23        that pro per litigants can receive attorney type fees for
          litigations/working, just like in probate matters; the
24
          administrator is paid for all hours worked on the
25        estate.Plaintiff Dr Veronica McCallup DSc is Plaintiff's
          Jerry Theodore McCallup JR Beneficiary and Power of attorney
26        and medical Power of Attorney documented with the military
          and other courts in other states including Virginia. No
27
          court, no hospital, NO action concerning Plaintiff Jerry
28        Theodore McCallup JR. can precede without Plaintiff Dr.
          Veronica McCallup DSc.



                                         -50-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 51 of 82 PageID# 57



 1
     CLAIM XXXII RECKLESSNESS Damage Demand $1,700,000.00
2    Defendants: Williamsburg Department of Human Services social

3    services Division, Scarlett Huang (compliance officer), Envoy of
     Williamsburg, Department of Human Services social services
4

     Division, Scarlett Huang (compliance officer)         Envoy of
5
     Williamsburg, Wendy Evans Williamsburg human services,           Brittany
6
     Moore, Consulate Heath Care, Sentara Health Care, Jerry Theodore
7
     McCallup III, Deborah Al-Jarboua, Jeremy Mccallup, County of
8
     James city county Jeremy McCallup Wife, Fahad Al-Jarboua, Brain
9    L. Stevenson Jr

10   1. Plaintiff re-affirms all the aforesaid herein and state:

11   2.The acts of defendants are careless reckless unwarranted,

12   wanton and intentional. To get a court order is intentional act

13
     of aggression against plaintiff's rights.
       3. Plaintiff Jerry Theodore McCallup Jr repeatedly requested
14
       sister. Dr. Veronica McCallup DSc and defendants refused to
15     locate plaintiff. (Beneficiary, Power of Attorney, Medical
       Power of Attorney). He would have moved in with his sister.
16     4.Plaintiffs are Native American Indians who have been to
       college and Universities exceeding associate degrees in Science
17
       Technology and Medicine. Plaintiffs had a business together
18     that they ran from Detroit Michigan. Chicago, IL, California,
       and Texas. Plaintiff CTI Chemicals and Allied Products, Inc.
19     The killing, poisoning, hindering, blocking of plaintiffs
       contact with sister and business, obstruction. Interference was
20
       malicious and intentional, willful and wonton.
21     5.Defendants Never had Jurisdiction to place plaintiff under
       ADULT PROTECTIVE SERVICES, and defendants never gave notice to
22     all the family and plaintiffs; that there was court hearings or
       to any court hearing or court action. to place plaintiff under
23
       protective services was unlawful and done by NON_FAMILY MEMBERS
24     in co=conspiracy with Williamsburg social services and
       defendant Britany Moore, under these deprival of rights and
25     lack of due process; plaintiff died and defendants basically
       KIDNAPPED plaintiff and forced death upon Plaintiff. The (Al-
26
       Jarboua's are NOT family members. The Cubans and Arabs are NOT
27     family members, they pretended to be plaintiff ^^wife" (x-wife,
       plaintiff WASN'T married) and plaintiff son in Colorado
28     (plaintiff son in Colorado wasn't in Virginia)). Jeremy
       McCallup was a married man and caused Jerry Theodore McCallup


                                         -51-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 52 of 82 PageID# 58



 1     Jr williamsbug house to go into forclosure by deception, (the
       bills were paid, everything was taken care of    Plaintiff
2
       Jerry Theodore McCallup Jr had a monthly income of $3,400.00-
3      $4,900.00 and had 20 years of equity in the house. Theres no
       reason to lose the home except Defendant Jeremy McCallup ,
4      Fahad Al-jarboua and Deborah Al-jarboua scheme. Defendant
       Jeremy McCallup was 20- 22 years old and had gotten married and
5
       wanted the house.

6      6.Defendants were discriminating against Plaintiff and forcing
       death upon plaintiff; because of his race, creed, nationality
7      and culture. On plaintiff birth certificate and death
       certificate it documents that plaintiff is a native American,
8
       an Indian. Plaintiff health could be treated with diet.

9      7.Plaintiffs recently learned that defendants used and allowed
       defendants Deborah Al- Jarboua, Fahad Al-Jarboua and Jeremy
10     McCallup to pretend to be and to steal the identity of and
       aggravated identity theft, of: plaintiffs: 1. X-wife 2.
11
       plaintiff son; in order, to locate plaintiff money, insurance
12     policies and property.
       8.Plaintiff learned that defendants wanted the plaintiff Jerry
13     Theodore McCallup Jr dead/to die; to collect his money, bank
       accounts, insurances, and property and to ensure death, they
14
       blocked tricked, would not contact, plaintiff Jerry Theodore
15
       McCallup Jr. sis. Dr. Veronica Renee McCallup DSc who is a
       medical doctor and who has been treating plaintiff holistically
16     until plaintiff met the Cubans/arabs (al-jarboua's).
       9.Hospital records and social service records and State records
17
       and court records DOCUMENT; that, defendant Deborah S. Al-
18
       Jarboua was in continual contact with defendants and that
       defendant Brittany moore and her supervisor ^^Evans" and the
19     James city county Williamsburg and Envoy of Williamsburg used
       the 3 defendants (Deborah Al-Jarboua, Fahad Al-Jarboua, Jeremy
20
       McCallup) recommendations to treat and medicate and kill
21
       plaintiff Jerry Theodore McCallup Jr.
       10.Defendants Negligence caused another death during the same
22     time frame, same location, same gender, same age group and
       under the same staff. This indicates that Defendant Scarlett
23
       Huag is in the morbid business and not compliance business. Two
24
       deaths with in a week of each other obviously indicate Envoy of
       Williamsburg is into murder.
25     11.All Defendants co-conspired to cause Plaintiffs death, even
       after plaintiff informed defendants he didn't take medications.
26
       12.All Defendants Reckless and wanton conduct caused Plaintiffs

27
       wrongful death. All plaintiff's medical conditions could be
       treated with diet. Patients with Identical conditions are
28     treated with diet ALL OVER THE WORLD.




                                         -52-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 53 of 82 PageID# 59



 1     13.Defendants of the Adult Protective Services division, abused
       power and co-conspired to cause plaintiff death with (the
2
       Cubans/Arabs Al-Jarboau's who are unauthorized persons
3      violating HIPPA LAWS.
       14.This wrongful death complaint cause of action, civil
4      complaint has caused a. sorrow, b. mental anguish, c. loss of
       companionship and d. business partnership.
5
       15.Plaintiff seeks Compensation for reasonably expected loss
6      income from loss of business provided by the decedent.
       16.Plaintiff seeks Expenses for the care and treatment and
7      hospitalization of the decedent resulting in death and return
       of all expenses paid for unauthorized treatments and
8
       hospitalization.
9      17.Plaintiff seeks Funeral expenses and burial expenses because
       the cremation is in a bottle on the table.
10     18.Plaintiff seeks Punitive Damages, Plaintiff seeks
       compensatory damages
11
       19.Plaintiff Dr. Veronica McCallup DSc is Plaintiff
12
       Administrator and Executor and is also Plaintiffs Beneficiary
       and Power of attorney and Medical Power of Attorney. However,
13     was not ever contacted, called, emailed, found on facebook nor
       any other social media in violation of due process. And seek
14
       awards of all damages within this complaint.
15
       20.The state last inspection on this facility was July 2018 and
       no further check ups were made. The state found serious
16     violations at that time, that were not ever corrected. The
       county should have been aware of these violations and should
17
       never have placed the plaintiff there, nor should Jerry
18
       Theodore McCallup Jr. have been placed in any hospital. His
       Doctor sister could have taken him home or to a better care
19     facility.
       21.Nor should defendants send any person to these violating
20
       defendants for any care, hospice care or post care of any kind.
21
       The State should care about seniors and not conspire in senior
       abuse, elder abuse and violation to medicare medicade spending,
22     medicade.
     22.The Williamsburg Judge is included as a defendant because he
23
     knew all parties wasn't served/found/included. And the Judge
24
     defendant is the only Judge in town and when plaintiff attempted
     to file the wrongful death lawsuit in 2019, this Judge would
25   return the documents without filing. Plaintiff went to Virginia
     and personally filed the lawsuit and the Judge refused to allow
26
     plaintiff to file the Lawsuit. Plaintiff a 3^^ time filed the
27
     rejected lawsuit and the Judge refused to allow plaintiff to file
     the lawsuit and WOULDN'T tell plaintiff why after 3-4 times.
28     23.AS a Result of these defendants actions Defendant(s) Caused
          the Death of Jerry Theodore McCallup Jr. and plaintiff seek


                                         -53-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 54 of 82 PageID# 60



 1        the said damages. Wherefore, causing plaintiffs damages,
          grief, undue stressors, emotional distress, fees, fines
2
          sabotaging plaintiffs statue of limitations, obstructing
3         Justice. And plaintiff is entitled to damages demanded
          herein of $3,000,000.00 PLUS Punitive damages and the courts
4         have held that pro per litigants can receive attorney type
          fees for litigations/working, just like in probate matters;
5
          the administrator is paid for all hours worked on the
6         estate.Plaintiff Dr Veronica McCallup DSc is Plaintiff's
          Jerry Theodore McCallup JR Beneficiary and Power of attorney
7         and medical Power of Attorney documented with the military
          and other courts in other states including Virginia. No
8
          court, no hospital, NO action concerning Plaintiff Jerry
9         Theodore McCallup JR. can precede without Plaintiff Dr.
          Veronica McCallup DSc.
10
     CLAIM XXXIII DISCRIMINATION Damage Demand $1,700,000.00
11   Defendants: Williamsburg Department of Human Services social

12
     services Division, Scarlett Huang (compliance officer) Envoy of
     Williamsburg, Department of Human Services social services
13
     Division , Scarlett Huang (compliance officer),         Envoy of
14
     Williamsburg, Wendy Evans Williamsburg human services,          Brittany
15
     Moore, Consulate Heath Care, Sentara Health Care, Jerry Theodore
16
     McCallup III, Deborah Al-Jarboua, Jeremy Mccallup Jeremy McCallup
17
     Wife, Fahad Al-Jarboua, County of James city county. Brain L.
18   Stevenson   Jr

19
     1. Plaintiff affirms all aforesaid and state:

20   2.Plaintiff records document Plaintiff as a Native American,

21   Indian and the prejudices to Native Americans has caused

22
     sicknesses and death historically.
     3.Wrongful Death due to a preventable medical error and the
23
     reckless/negligent behavior of defendants.
24
     4. Wrongful death and Patient Rights
25
     5. Time after time after time the medical staff failed to
26   properly obtain medical care out side of Virginia and give
27   Plaintiff Jerry Theodore McCallup Jr, the best care.
     6.Callous indifference to Native Americans.
28




                                         -54-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 55 of 82 PageID# 61



 1   7. Defendants (the Cubans/Arabs) hated Native American Indian
     plaintiff Jerry Theodore McCallup Jr and wanted him dead and
2
     would not seek the best recovery nor treatment for Plaintiff.
3    Plaintiff sister is a Medical doctor living in California and
     Plaintiff sister could have moved Brother plaintiff Jerry
4    Theodore McCallup to hospitals in California, Chicago, Detroit,
     Kansas City for better care than Envoy of Williamsburg, VA.
5
     Defendant Envoy of Williamsburg was in major State and Federal
6    violations through 2018 and 2019 and was shut down after two (2)
     law suits were filed against the company. And the state is
7    include here as a defendant because the defendant State of
     Virginia, never return for a compliance check after citing the
8
     defendants Violations in 2018 and thereby the compliance officer
9    of Envoy is a defendant. Another patient of Defendant Envoy of
     Williamsburg died the same week that plaintiff Jerry Theodore
10   McCallup Jr. died.

11   8.Thereby, Defendants causing undue suffering of Plaintiffs knee

12
     and Religious diet and even allowing plaintiff to meet with the
     other Natives in the area. There are 10 Tribes in the area that
13
     would have come to the facility to administer religious rights.
14     9.AS a Result of these defendants actions Defendant(s) Caused
       the Death of Jerry Theodore McCallup Jr. and plaintiff seek the
15
       said damages. Wherefore, causing plaintiffs damages, grief,
16     undue stressors, emotional distress, fees, fines sabotaging
       plaintiffs statue of limitations, obstructing Justice. And
17     plaintiff is entitled to damages demanded herein of
       $3,000,000.00 PLUS Punitive damages and the courts have held
18
       that pro per litigants can receive attorney type fees for
19     litigations/working, just like in probate matters; the
       administrator is paid for all hours worked on the
20     estate.Plaintiff Dr Veronica McCallup DSc is Plaintiff's Jerry
       Theodore McCallup JR Beneficiary and Power of attorney and
21
       medical Power of Attorney documented with the military and
22     other courts in other states including Virginia. No court, no
       hospital, NO action concerning Plaintiff Jerry Theodore
23     McCallup JR. can precede without Plaintiff Dr. Veronica
       McCallup DSc.
24
     CLAIM XXXIV CONSPIRACY Damage Demand $3,000,000.00
25   Defendants: Williamsburg Department of Human Services social
26   services Division, Scarlett Huang (compliance officer) Envoy of

27   Williamsburg, Department of Human Services social services

28
     Division , Scarlett Huang (compliance officer)         Envoy of
     Williamsburg, Wendy Evans Williamsburg human services,          Brittany


                                         -55-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 56 of 82 PageID# 62



 1   Moore, Consulate Heath Care, Sentara Health Care, Jerry Theodore
2    McCallup III, Deborah Al-Jarboua, Jeremy Mccallup

 3   Jeremy McCallup Wife, Fahad Al-Jarboua, County of James city

4    county

5      1. Plaintiff affirms all aforesaid and state: That defendants

6         know one another and often work together to control a person

7         and situation according to their ideologies.
       3. Plaintiff further supports the theory that plaintiff knew
8         defendants were trying to rob him/swindle him about 2014.
          Plaintiff tried to separate from the Cuban/Arab defendants
9
          and plaintiff $350,000 home entered foreclosure after owning
10        the home and another house and properties over twenty (20)
          years.
11     4. Plaintiff believes these defendants had been poisoning
          plaintiff in the home; prior to any medical conditions and
12
          rush to have plaintiff cremated before plaintiff family
13
          learned of plaintiffs death. Plaintiff had enough money for
          burial and plaintiff family is against cremations.
14     5. AS a Result of these defendants actions Defendant(s) Caused
         the Death of Jerry Theodore McCallup Jr. and plaintiff seek
15
         the said damages. Wherefore, causing plaintiffs damages,
16
         grief, undue stressors, emotional distress, fees, fines
         sabotaging plaintiffs statue of limitations, obstructing
17       Justice. And plaintiff is entitled to damages demanded
         herein of $3,000,000.00 PLUS Punitive damages and the courts
18
         have held that pro per litigants can receive attorney type
19
         fees for litigations/working, just like in probate matters;
         the administrator is paid for all hours worked on the
20       estate.Plaintiff Dr Veronica McCallup DSc is Plaintiff's
         Jerry Theodore McCallup JR Beneficiary and Power of attorney
21
         and medical Power of Attorney documented with the military
22
         and other courts in other states including Virginia. No
         court, no hospital, NO action concerning Plaintiff Jerry
23       Theodore McCallup JR. can precede without Plaintiff Dr.
         Veronica McCallup DSc.
24


25   CLAIM XXXV RICO CORRUPTION Damage Demand three times complaint

26   Defendants: Williamsburg Department of Human Services social

27
     services Division , Scarlett Huang (compliance officer)           Envoy of
     Williamsburg, Wendy Evans Williamsburg human services,           Brittany
28




                                         -56-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 57 of 82 PageID# 63



 1   Moore, Consulate Heath Care, Sentara Health Care, Jerry Theodore
 2   McCallup III, Deborah Al-Jarboua, Jeremy Mccallup

 3   Jeremy McCallup Wife, Fahad Al-Jarboua Scarlett Huang (compliance

 4
     officer), Envoy of Williamsburg, County of James city county

 5     1. Plaintiff affirms all aforesaid and state:

 6     2.The Racketeer Influenced and Corrupt

 7     Organizations (RICO) Act is a United States federal law that
       provides for extended criminal penalties and a civil cause of
 8
       action for acts performed as part of an ongoing criminal
 9
       organization. The RICO Act focuses specifically
10
       on racketeering and allows the leaders of a syndicate to be
11
       tried for the crimes they ordered others to do or assisted them
12     in doing, closing a perceived loophole that allowed a person
13     who instructed someone else to, for example, murder, to be
       exempt from the trial because they did not actually commit the
14

       crime personally
15
       3.RICO also permits a private individual "damaged in his
16
       business or property" by a "racketeer" to file a civil suit.
17
       The plaintiff must prove the existence of an "enterprise". The
18     defendant(s) are not the enterprise; in other words, the
19     defendant(s) and the enterprise are not one and the same. There
       must be one of four specified relationships between the
20
       defendant(s) and the enterprise: either the defendant(s)
21
       invested the proceeds of the pattern of racketeering activity
22
       into the enterprise (18 U.S.C. § 1962(a)); or the defendant(s)
23
       acquired or maintained an interest in, or control of, the
24     enterprise through the pattern of racketeering activity

25     (subsection (b)); or the defendant(s) conducted or participated
       in the affairs of the enterprise "through" the pattern of
26

       racketeering activity (subsection (c)); or the defendant(s)
27
       conspired to do one of the above (subsection (d)). In essence.
28




                                         -57-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 58 of 82 PageID# 64




       the enterprise is either the 'prize,' 'instrument,' 'victim,'
       or 'perpetrator' of the racketeers.
       6. Defendants Deborah Al-Jarboau {the Cubans/Arabs) hated
          Native American Indian plaintiff Jerry Theodore McCallup Jr
 4        and wanted him dead and would not seek the best recovery nor
          treatment for Plaintiff.
 5
       7. Defendant Deborah Al-Jarboua sought men to pay her and her
 Q        Cuban family way in America and finance her and Cuban family
          in America.
 7     8. Defendant Deborah Al-Jarboua is ^"SERIAL"; like a serial
          killer. Men run from her when they figure her out. Her mode
 ®        of action is: foreign men/ Native American men. She cries
 9
          wolf. They feel sorry for her, she moves in. She gets
          pregnant. She attempts to kill them/mame them/ incapacitate
10        them/poison them/put ^^something in their food".
       9. Defendant Deborah Al-Jarboua enterprise consisted of
11
          marrying these non-american men and living with these men.
12
          First was the arab guy ''al-jarboua" who she had a child by.
          When he determined that she was for money , he took the
13        child (defendant Fahad Al-jarboua) and he left the
         country/America with the child.
       10.     Some how defendant Deborah Al-Jarboua was able to use a

15
         Cuban santerian spell on Plaintiff Jerry Theodore McCallup
          JR and suckered him into Going to Arabia and retrieving
16       defendant Fahad Al-Jarboua. Plaintiff Jerry Theodore
         McCallup JR begain having medical problems after that.
       11.     Plaintiff Dr. Veronica McCallup DSC began treating
18
         plaintiff Jerry Theodore McCallup JR and he distanced
          himself from the Cuban woman defendant Deborah Al-Jarboua.
19     12.     Plaintiff sister is a Medical doctor living in
         California and Plaintiff sister could have moved Brother
20
          plaintiff Jerry Theodore McCallup to hospitals in
21
         California, Chicago, Detroit, Kansas City for better care
         than Envoy of Williamsburg, VA.
22     13.     Defendant Envoy of Williamsburg was in major State and
         Federal violations through 2018 and 2019 and was shut down
         after two (2) law suits were filed against the company. And
         the state is include here as a defendant because the
24
         defendant State of Virginia, never return for a compliance
25       check after citing the defendants Violations in 2018 and
         thereby the compliance officer of Envoy is a defendant.
26       Another patient of Defendant Envoy of Williamsburg died the
         same week that plaintiff Jerry Theodore McCallup Jr. died.
27
      14.      Defendants Brittany Moore, the Williamsburg human
28
         services and the city of Williamsburg and county of James



                                         -58-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 59 of 82 PageID# 65




          county Virginia obviously had to agree to obtain a court
          order without plaintiff's power of attorney and medical
 3        power of attorney.
       15.     Defendants Brittany Moore and the Williamsburg human
4
         services and the city of Williamsburg and county of James
 5        County Virginia obviously had to co-conspire with the
          hospitals involved, to place plaintiff in their facilities
6         and thereafter, placed into ENVOY of Williamsburg who should
          have been shut down by the state of Virginia for all the
 7
          serious violations, determined by the state of Virginia. So
8         knowingly, these defendants are endangering seniors,
         plaintiff that has resulted in death. Wrongful Death This
9        Civil action and Complaint is for damages sustained by
         plaintiff(s) for the malicious and intentional actions and
10
         wrongful death caused by defendants, they have cause the
11       wrongful death of plaintiff using trickery, theft of
         identification, deprival of medical care . VA 8.01 -50 VA
12       8.01 - 244 1977 c.617, 1958 c 470, 1981 c 115, 2012 c 725
         Shepard v. Capitol Foundry of Va., 262 Va. 715, 718-719 (Va.
13
          2001)
14
       16.        Deprival of Medical Care and medical care in another
          State
15     17.        Defendants Administered contraindicated medicines to
         plaintiff Jerry Theodore McCallup Jr, that caused him
16
         seizures and brain injury , Renal Failure, and death;
Yl       against plaintiffs continual complaints that those medicines
         being contraindicative to him. This is proven by the
18       defendants illegally having to forcibly get an illegal court
         order and forcibly administer contraindicative drugs before
19
         and after February 2019 and defendants continually forcing
20
         medicines on Plaintiff through and including February 2019
         until about March 2, 2019 when plaintiff died from the prior
21       times of forced drugging. Plaintiff is a retired military
         vet that didn't have any medical problems that would cause
22
         death. The defendant had been an athlete all his life and

23
         father was a professional athlete and sister an athlete.
         Athletics and health conscience is a family trait.
24     18.     AS a Result of these defendants actions Defendant(s)
         Caused the Death of Jerry Theodore McCallup Jr. and
25
         plaintiff seek the said damages. Wherefore, causing
26
         plaintiffs damages, grief, undue stressors, emotional
         distress, fees, fines sabotaging plaintiffs statue of
27       limitations, obstructing Justice. And plaintiff is entitled
         to damages demanded herein of $3,000,000.00 PLUS Punitive
28
         damages and the courts have held that pro per litigants can
         receive attorney type fees for litigations/working, just


                                         -59-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 60 of 82 PageID# 66



 1        like in probate matters; the administrator is paid for all
          hours worked on the estate.Plaintiff Dr Veronica McCallup
 2
          DSc is Plaintiff's Jerry Theodore McCallup JR Beneficiary
 3        and Power of attorney and medical Power of Attorney
          documented with the military and other courts in other
 4        states including Virginia. No court, no hospital, NO action
          concerning Plaintiff Jerry Theodore McCallup JR. can precede
 5
          without Plaintiff Dr. Veronica McCallup DSc.
6


 7   CLAIM XXXVI LOSS OF INCOME Damage Demand $13,000,000.00
     Defendants: Williamsburg Department of Human Services social
8
     services Division, Scarlett Huang (compliance officer) Envoy of
9
     Williamsburg, Department of Human Services social services
10
     Division , Scarlett Huang (compliance officer)         Envoy of
11
     Williamsburg, Wendy Evans Williamsburg human services,           Brittany
12   Moore, Consulate Heath Care, Sentara Health Care, Jerry Theodore

13   McCallup III, Deborah Al-Jarboua, Jeremy Mccallup

14
     Jeremy McCallup Wife, Fahad Al-Jarboua , County of James city

15
     county

16     1. Plaintiff affirms all aforesaid and state:

17     2.That Plaintiff and his Sister; Dr. Veronica McCallup DSc ran

18
       a business together called CTI Chemicals and Allied Products,
       Inc out of Chicago II and CTI, Inc out of Detroit Michigan.
19
       3.Plaintiff was in contact with military friends and family
20
       members in many fields and locations, they would send
21
       perspective contracts to plaintiff who would evaluate them and
22     His sister would create the plan to fulfill the contracts.
       4. Plaintiff Jerry Theodore McCallup Jr repeatedly requested
23
       sister. Dr. Veronica McCallup DSc and defendants refused to
24     locate plaintiff. (Beneficiary, Power of Attorney, Medical
       Power of Attorney). He would have moved in with his sister.
25     5.Plaintiffs are Native American Indians who have been to
       college and Universities exceeding associate degrees in Science
26
       Technology and Medicine. Plaintiffs had a business together
27     that they ran from Detroit Michigan. Chicago, IL, California,
       and Texas. Plaintiff CTI Chemicals and Allied Products, Inc.
28     The killing, poisoning, hindering, blocking of plaintiffs



                                         -60-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 61 of 82 PageID# 67



 1    contact with sister and business, obstruction. Interference was
      malicious and intentional, willful and wonton.
2
      6.Defendants Never had Jurisdiction to place plaintiff under
3     ADULT PROTECTIVE SERVICES, and defendants never gave notice to
      all the family and plaintiffs; that there was court hearings or
4     to any court hearing or court action. to place plaintiff under
      protective services was unlawful and done by NON_FAMILY MEMBERS
5
      in co=conspiracy with Williamsburg social services and
6     defendant Britany Moore, under these deprival of rights and
      lack of due process; plaintiff died and defendants basically
7     KIDNAPPED plaintiff and forced death upon Plaintiff. The (Al-
      Jarboua's are NOT family members. The Cubans and Arabs are NOT
8
      family members, they pretended to be plaintiff "wife" (x-wife,
9     plaintiff WASN'T married) and plaintiff son in Colorado
      (plaintiff son in Colorado wasn't in Virginia)). Jeremy
10    McCallup was a married man and caused Jerry Theodore McCallup
      Jr williamsbug house to go into forclosure by deception, (the
11
      bills were paid, everything was taken care of,....) Plaintiff
12    Jerry Theodore McCallup Jr had a monthly income of $3,400.00-
      $4,900.00 and had 20 years of equity in the house. Theres no
13    reason to lose the home except Defendant Jeremy McCallup ,
      Fahad Al-jarboua and Deborah Al-jarboua scheme. Defendant
14
      Jeremy McCallup was 20- 22 years old and had gotten married and
15
       wanted the house.
      6.Defendants were discriminating against Plaintiff and forcing
16    death upon plaintiff; because of his race, creed, nationality
      and culture. On plaintiff birth certificate and death
17
      certificate it documents that plaintiff is a native American,
18
      an Indian. Plaintiff health could be treated with diet.
      7.Plaintiffs recently learned that defendants used and allowed
19    defendants Deborah Al- Jarboua, Fahad Al-Jarboua and Jeremy
      McCallup to pretend to be and to steal the identity of and
20
      aggravated identity theft, of: plaintiffs: 1. X-wife 2.
21
      plaintiff son; in order, to locate plaintiff money, insurance
      policies and property.
22    8.Plaintiff learned that defendants wanted the plaintiff Jerry
      Theodore McCallup Jr dead/to die; to collect his money, bank
23
      accounts, insurances, and property and to ensure death, they
24
      blocked tricked, would not contact, plaintiff Jerry Theodore
      McCallup Jr. sis. Dr. Veronica Renee McCallup DSc who is a
25    medical doctor and who has been treating plaintiff holistically
      until plaintiff met the Cubans/arabs (al-jarboua's).
26
      9.Hospital records and social service records and State records
27
       and court records DOCUMENT; that, defendant Deborah S. Al-
       Jarboua was in continual contact with defendants and that
28     defendant Brittany moore and her supervisor "Evans" and the
       James city county Williamsburg and Envoy of Williamsburg used


                                         -61-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 62 of 82 PageID# 68



 1     the 3 defendants (Deborah Al-Jarboua, Fahad Al-Jarboua, Jeremy
       McCallup) recommendations to treat and medicate and kill
 2
       plaintiff Jerry Theodore McCallup Jr.
 3     10.Defendants Negligence caused another death during the same
       time frame, same location, same gender, same age group and
 4     under the same staff. This indicates that Defendant Scarlett
       Huag is in the morbid business and not compliance business. Two
 5
       deaths with in a week of each other obviously indicate Envoy of
 e     Williamsburg is into murder.
       11.All Defendants co-conspired to cause Plaintiffs death, even
 7     after plaintiff informed defendants he didn't take medications.
       12.All Defendants Reckless and wanton conduct caused Plaintiffs
 8
       wrongful death. All plaintiff's medical conditions could be
 9     treated with diet. Patients with Identical conditions are
       treated with diet ALL OVER THE WORLD.
10     13.Defendants of the Adult Protective Services division, abused
       power and co-conspired to cause plaintiff death with (the
11
       Cubans/Arabs Al-Jarboau's who are unauthorized persons
-12    violating HIPPA LAWS.
       14.This wrongful death complaint cause of action, civil
13     complaint has caused a. sorrow, b. mental anguish, c. loss of
       companionship and d. business partnership.
14
       15.Plaintiff seeks Compensation for reasonably expected loss
15
       income from loss of business provided by the decedent.
       16.Plaintiff seeks Expenses for the care and treatment and
16     hospitalization of the decedent resulting in death and return
       of all expenses paid for unauthorized treatments and
17
       hospitalization.
18
       17.Plaintiff seeks Funeral expenses and burial expenses because
       the cremation is in a bottle on the table.
19     18.Plaintiff seeks Punitive Damages
       19.Plaintiff seeks compensatory damages
20
       20.Dr. Veronica McCallup DSc is Plaintiff Administrator and
21
       Executor and is also Plaintiffs Beneficiary and Power of
       attorney and Medical Power of Attorney. However, was not ever
22     contacted, called, emailed, found on facebook nor any other
       social media in violation of due process. And seek awards of
23
       all damages within this complaint.
24
       21.The state last inspection on this facility was July 2018 and
       no further check ups were made. The state found serious
25     violations at that time, that were not ever corrected. The
       county should have been aware of these violations and should
26
       never have placed the plaintiff there, nor should Jerry
27     Theodore McCallup Jr. have been placed in any hospital. His
       Doctor sister could have taken him home or to a better care
28     facility.




                                         -62-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 63 of 82 PageID# 69



 1     22.Nor should defendants send any person to these violating
       defendants for any care, hospice care or post care of any kind.
2
       The State should care about seniors and not conspire in senior
 3     abuse, elder abuse and violation to medicare medicade spending,
       medicade.
4      23.The Williamsburg Judge is included as a defendant because he
       knew all parties wasn't served/found/included. And the Judge
5
       defendant is the only Judge in town and when plaintiff
6      attempted to file the wrongful death lawsuit in 2019, this
       Judge would return the documents without filing. Plaintiff went
7      to Virginia and personally filed the lawsuit and the Judge
                                                                    .rd
       refused to allow plaintiff to file the Lawsuit. Plaintiff a 3^
8
       time filed the rejected lawsuit and the Judge refused to allow
9      plaintiff to file the lawsuit and WOULDN'T tell plaintiff why
       after 3-4 times.
10   24.AS a Result of these defendants actions Defendant(s) Caused
     loss of contracts by and through the Death of Jerry Theodore
11
     McCallup Jr. and plaintiff seek the said damages. Wherefore,
12   causing plaintiffs damages, grief, undue stressors, emotional
     distress, fees, fines sabotaging plaintiffs statue of
13   limitations, obstructing Justice. And plaintiff is entitled to
     damages demanded herein of $3,000,000.00 PLUS Punitive damages
14
     and the courts have held that pro per litigants can receive
15
     attorney type fees for litigations/working, just like in probate
     matters; the administrator is paid for all hours worked on the
16   estate.Plaintiff Dr Veronica McCallup DSc is Plaintiff's Jerry
     Theodore McCallup JR Beneficiary and Power of attorney and
17
     medical Power of Attorney documented with the military and other
18
     courts in other states including Virginia. No court, no hospital,
     NO action concerning Plaintiff Jerry Theodore McCallup JR. can
19   precede without Plaintiff Dr. Veronica McCallup DSc.

20

     CIAIM XXXVII VIOLATION OF RELIGIOUS PRACTICES Damage Demand
21

     $3,000,000.00
22
     Defendants: Williamsburg Department of Human Services social
23   services Division, Scarlett Huang (compliance officer), Envoy of
24   Williamsburg, Wendy Evans Williamsburg human services,          Brittany

25   Moore, Consulate Heath Care, Sentara Health Care, Jerry Theodore

26
     McCallup III, Deborah Al-Jarboua, Jeremy Mccallup, County of
     James city county, Jeremy McCallup Wife, Fahad Al-Jarboua,
27


28




                                         -63-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 64 of 82 PageID# 70



 1
       1. Plaintiff affirms all aforesaid and state: Defendants knew
2
         from medical records that Plaintiff was a native Indian and

3         required religious freedoms and dietary rights.
4      2.The depriving plaintiff the right to refuse a pill is denying

5
       rights.
       3.Plaintiff further supports the theory that plaintiff knew
6      defendants were trying to rob him/swindle him about 2014.
       Plaintiff tried to separate from the Cuban/Arab defendants and
7
       plaintiff $350,000 home entered foreclosure after owning the
8
       home and another house and properties over twenty (20) years.
       4.Plaintiff believes these defendants had been poisoning
9      plaintiff in the home; prior to any medical conditions and rush
       to have plaintiff cremated before plaintiff family learned of
10
       plaintiffs death. Plaintiff had enough money for burial and
11
       plaintiff family is against cremations.
       5.To create a court case by the city of Williamsburg and James
12
       city count to kidnap Plaintiff because he exercised his rights
13
       to refuse contra-indicated medicine is cruel and unusual
14
       punishment, its harsh and malicious bullying to show control by
15     Brittany and her abuse of power and manipulation of the system

16     to have power over plaintiff. Most women like Plaintiff and
       Brittany moore may have been upset that plaintiff refused her
17

       advances.
18
       6.Plaintiff received 3 checks per month thereby he was a good
19
       catch for ENVOY of Williamsburg          hospitals and girls and the
20
       reason the Al-Jarboua's wanted his money and him dead to
21     collect his savings , insurances and properties
       7. Plaintiff Jerry Theodore McCallup Jr repeatedly requested
22
       sister. Dr. Veronica McCallup DSc and defendants refused to
23
       locate plaintiff. (Beneficiary, Power of Attorney, Medical
       Power of Attorney). He would have moved in with his sister.
24     8.Plaintiffs are Native American Indians who have been to
       college and Universities exceeding associate degrees in Science
25
       Technology and Medicine. Plaintiffs had a business together
26
       that they ran from Detroit Michigan. Chicago, XL, California,
       and Texas. Plaintiff CTI Chemicals and Allied Products, Inc.
27     The killing, poisoning, hindering, blocking of plaintiffs
       contact with sister and business, obstruction. Interference was
28
       malicious and intentional, willful and wonton.



                                         -64-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 65 of 82 PageID# 71



 1    9.Defendants Never had Jurisdiction to place plaintiff under
      ADULT PROTECTIVE SERVICES, and defendants never gave notice to
2
      all the family and plaintiffs; that there was court hearings or
3     to any court hearing or court action. to place plaintiff under
      protective services was unlawful and done by NON_FAMILY MEMBERS
4     in co=conspiracy with Williamsburg social services and
      defendant Britany Moore, under these deprival of rights and
5
      lack of due process; plaintiff died and defendants basically
6     KIDNAPPED plaintiff and forced death upon Plaintiff. The (Al-
      Jarboua's are NOT family members. The Cubans and Arabs are NOT
7     family members, they pretended to be plaintiff ""wife" (x-wife,
      plaintiff WASN'T married) and plaintiff son in Colorado
8
      (plaintiff son in Colorado wasn't in Virginia)). Jeremy
9     McCallup was a married man and caused Jerry Theodore McCallup
      Jr williamsbug house to go into forclosure by deception, (the
10    bills were paid, everything was taken care of,....) Plaintiff
      Jerry Theodore McCallup Jr had a monthly income of $3,400.00-
11
      $4,900.00 and had 20 years of equity in the house. Theres no
12    reason to lose the home except Defendant Jeremy McCallup ,
      Fahad Al-jarboua and Deborah Al-jarboua scheme. Defendant
13    Jeremy McCallup was 20- 22 years old and had gotten married and
      wanted the house.
14
      10.Defendants were discriminating against Plaintiff and forcing
15
      death upon plaintiff; because of his race, creed, nationality
      and culture. On plaintiff birth certificate and death
16    certificate it documents that plaintiff is a native American,
      an Indian. Plaintiff health could be treated with diet.
17
      11.Plaintiffs recently learned that defendants used and allowed
18
      defendants Deborah Al- Jarboua, Fahad Al-Jarboua and Jeremy
      McCallup to pretend to be and to steal the identity of and
19    aggravated identity theft, of: plaintiffs: 1. X-wife 2.
      plaintiff son; in order, to locate plaintiff money, insurance
20
      policies and property.
21
      12.Plaintiff learned that defendants wanted the plaintiff Jerry
      Theodore McCallup Jr dead/to die; to collect his money, bank
22    accounts, insurances, and property and to ensure death, they
      blocked tricked, would not contact, plaintiff Jerry Theodore
23
      McCallup Jr. sis. Dr. Veronica Renee McCallup DSc who is a
24
      medical doctor and who has been treating plaintiff holistically
      until plaintiff met the Cubans/arabs (al-jarboua's).
25    13.Hospital records and social service records and State
       records and court records DOCUMENT; that, defendant Deborah S.
26
      Al-Jarboua was in continual contact with defendants and that

27
      defendant Brittany moore and her supervisor ^'Evans" and the
      James city county Williamsburg and Envoy of Williamsburg used
28    the 3 defendants (Deborah Al-Jarboua, Fahad Al-Jarboua, Jeremy




                                         -65-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 66 of 82 PageID# 72



 1     McCallup) recommendations to treat and medicate and kill
       plaintiff Jerry Theodore McCallup Jr.
 2
       14.Defendants Negligence caused another death during the same
3      time frame, same location, same gender, same age group and
       under the same staff. This indicates that Defendant Scarlett
4      Huag is in the morbid business and not compliance business. Two
       deaths with in a week of each other obviously indicate Envoy of
5
       Williamsburg is into murder.
6      15.All Defendants co-conspired to cause Plaintiffs death, even
       after plaintiff informed defendants he didn't take medications.
7      16.All Defendants Reckless and wanton conduct caused Plaintiffs
       wrongful death. All plaintiff's medical conditions could be
8
       treated with diet. Patients with Identical conditions are
9      treated with diet ALL OVER THE WORLD.
       17.Defendants of the Adult Protective Services division, abused
10     power and co-conspired to cause plaintiff death with (the
       Cubans/Arabs Al-Jarboau's who are unauthorized persons
11
        violating HIPPA LAWS.
12      18.This wrongful death complaint cause of action, civil
        complaint has caused a. sorrow, b. mental anguish, c. loss of
13      companionship and d. business partnership.
     19.Plaintiff seeks Compensation for reasonably expected loss
14
     income from loss of business provided by the decedent.
15
       20.Plaintiff seeks Expenses for the care and treatment and
        hospitalization of the decedent resulting in death and return
16     of all expenses paid for unauthorized treatments and
        hospitalization.
17
       21.Plaintiff seeks Funeral expenses and burial expenses because
18
       the cremation is in a bottle on the table.
       22.Plaintiff seeks Punitive Damages,Plaintiff seeks
19     compensatory damages
       23.Dr. Veronica McCallup DSc is Plaintiff Administrator and
20
       Executor and is also Plaintiffs Beneficiary and Power of
21
       attorney and Medical Power of Attorney. However, was not ever
       contacted, called, emailed, found on facebook nor any other
22     social media in violation of due process. And seek awards of
       all damages within this complaint.
23
       24.The state last inspection on this facility was July 2018 and
24
       no further check ups were made. The state found serious
       violations at that time, that were not ever corrected. The
25     county should have been aware of these violations and should
       never have placed the plaintiff there, nor should Jerry
26
       Theodore McCallup Jr. have been placed in any hospital. His
       Doctor sister could have taken him home or to a better care
27
       facility.
28     25.Nor should defendants send any person to these violating
       defendants for any care, hospice care or post care of any kind.


                                         -66-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 67 of 82 PageID# 73



 1     The State should care about seniors and not conspire in senior
       abuse, elder abuse and violation to medicare medicade spending,
2
       medicade.
3      26.The Williamsburg Judge is included as a defendant because he
       knew all parties wasn't served/found/included. And the Judge
4      defendant is the only Judge in town and when plaintiff
       attempted to file the wrongful death lawsuit in 2019, this
5
       Judge would return the documents without filing. Plaintiff went
6      to Virginia and personally filed the lawsuit and the Judge
       refused to allow plaintiff to file the Lawsuit. Plaintiff a 3^^
7      time filed the rejected lawsuit and the Judge refused to allow
       plaintiff to file the lawsuit and WOULDN'T tell plaintiff why
8
       after 3-4 times.
9    27.AS a Result of these defendants actions Defendant(s) Caused
     the Death of Jerry Theodore McCallup Jr. and plaintiff seek the
10   said damages. Wherefore, causing plaintiffs damages, grief, undue
     stressors, emotional distress, fees, fines sabotaging plaintiffs
11
     statue of limitations, obstructing Justice. And plaintiff is
12   entitled to damages demanded herein of $3,000,000.00 PLUS
     Punitive damages and the courts have held that pro per litigants
13   can receive attorney type fees for litigations/working, just like
     in probate matters; the administrator is paid for all hours
14
     worked on the estate.Plaintiff Dr Veronica McCallup DSc is
15
     Plaintiff's Jerry Theodore McCallup JR Beneficiary and Power of
     attorney and medical Power of Attorney documented with the
16   military and other courts in other states including Virginia. No
     court, no hospital, NO action concerning Plaintiff Jerry Theodore
17
     McCallup JR. can precede without Plaintiff Dr. Veronica McCallup
     DSc.
18


19
     CIAIM XXXVIII Wrongful death and survival statute 42 U.S. Code §
20
     1996 - Pro-bection and preservation, the policy of the United
21
     States to protect and preserve for American Indians their
22   inherent right of freedom to believe, express, and exercise the
23   traditional religions of the American Indian, Eskimo, Aleut,

24
     and Native Hawaiians, including but not limited to access to
     sites, use and possession of sacred objects, and the freedom to
25
     worship through ceremonials and traditional rites.
26
     Damage Demand $5,000,000.00
27   Defendants: Williamsburg Department of Human Services social

28   services Division, Scarlett Huang (compliance officer) Envoy of
     Williamsburg, Department of Human Services social services


                                         -67-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 68 of 82 PageID# 74



     Division , Scarlett Huang {compliance officer)         Envoy of
     Williamsburg, Wendy Evans Williamsburg human services,           Brittany
     Moore, Consulate Heath Care, Sentara Health Care, Jerry Theodore

4
     McCallup III, Deborah Al-Jarboua, Jeremy Mccallup
     Jeremy McCallup Wife, Fahad Al-Jarboua , County of James city
5

     county
6

     1. Plaintiff re-affirms all the aforesaid herein and state: That
7

     plaintiff Jerry Theodore McCallup JR death certificate is not
8

     signed by a doctor. It doesn't state the cause of death and the
9

     only information on the death certificate is from a slow mentally
10

     incapacitated child. So the cause of death is unknown. That's how
11

     defendants cover up their recklessness, abuse and negligence.
12

     2.Defendants (the Cubans/Arabs) hated Native American Indian
13
     plaintiff Jerry Theodore McCallup Jr and wanted him dead and
14   would not seek the best recovery nor treatment for Plaintiff.
     Plaintiff sister is a Medical doctor living in California and
15   Plaintiff sister could have moved Brother plaintiff Jerry
     Theodore McCallup to hospitals in California, Chicago, Detroit,
16
     Kansas City for better care than Envoy of Williamsburg, VA.
17   Defendant Envoy of Williamsburg was in major State and Federal
     violations through 2018 and 2019 and was shut down after two (2)
18   law suits were filed against the company. And the state is
     include here as a defendant because the defendant State of
19
     Virginia, never return for a compliance check after citing the
20
     defendants Violations in 2018 and thereby the compliance officer
     of Envoy is a defendant. Another patient of Defendant Envoy of
21   Williamsburg died the same week that plaintiff Jerry Theodore
     McCallup Jr. died.
22
     3. Plaintiff Jerry Theodore McCallup Jr repeatedly requested
23
     sister. Dr. Veronica McCallup DSc and defendants refused to
     locate plaintiff. (Beneficiary, Power of Attorney, Medical Power
24   of Attorney). He would have moved in with his sister.
     4.Plaintiffs are Native American Indians who have been to college
25
     and Universities exceeding associate degrees in Science
26
     Technology and Medicine. Plaintiffs had a business together that
     they ran from Detroit Michigan. Chicago, IL, California, and
27   Texas. Plaintiff CTI Chemicals and Allied Products, Inc. The
     killing, poisoning, hindering, blocking of plaintiffs contact
28
     with sister and business, obstruction. Interference was malicious
     and intentional, willful and wonton.


                                         -68-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 69 of 82 PageID# 75



 1   5.Defendants Never had Jurisdiction to place plaintiff under
     ADULT PROTECTIVE SERVICES, and defendants never gave notice to
 2
     all the family and plaintiffs; that there was court hearings or
 3   to any court hearing or court action. to place plaintiff under
     protective services was unlawful and done by NON_FAMILY MEMBERS
4    in co=conspiracy with Williamsburg social services and defendant
     Britany Moore, under these deprival of rights and lack of due
 5
     process; plaintiff died and defendants basically KIDNAPPED
6    plaintiff and forced death upon Plaintiff. The (Al-Jarboua's are
     NOT family members. The Cubans and Arabs are NOT family members,
 7   they pretended to be plaintiff ^'wife" (x-wife, plaintiff WASN'T
     married) and plaintiff son in Colorado (plaintiff son in Colorado
8
     wasn't in Virginia)). Jeremy McCallup was a married man and
9    caused Jerry Theodore McCallup Jr williamsbug house to go into
     forclosure by deception, (the bills were paid, everything was
10   taken care of,....) Plaintiff Jerry Theodore McCallup Jr had a
     monthly income of $3,400.00-$4,900.00 and had 20 years of equity
11
     in the house. Theres no reason to lose the home except Defendant
12   Jeremy McCallup , Fahad Al-jarboua and Deborah Al-jarboua scheme.
     Defendant Jeremy McCallup was 20- 22 years old and had gotten
13   married and wanted the house.
     6.Defendants were discriminating against Plaintiff and forcing
14
     death upon plaintiff; because of his race, creed, nationality and
15
     culture. On plaintiff birth certificate and death certificate it
     documents that plaintiff is a native American, an Indian.
16   Plaintiff health could be treated with diet.
     7.Plaintiffs recently learned that defendants used and allowed
17
     defendants Deborah Al- Jarboua, Fahad Al-Jarboua and Jeremy
18
     McCallup to pretend to be and to steal the identity of and
     aggravated identity theft, of: plaintiffs: 1. X-wife 2. plaintiff
19   son; in order, to locate plaintiff money, insurance policies and
     property.
20
     8.Plaintiff learned that defendants wanted the plaintiff Jerry
21
     Theodore McCallup Jr dead/to die; to collect his money, bank
     accounts, insurances, and property and to ensure death, they
22   blocked tricked, would not contact, plaintiff Jerry Theodore
     McCallup Jr. sis. Dr. Veronica Renee McCallup DSc who is a
23
     medical doctor and who has been treating plaintiff holistically
24
     until plaintiff met the Cubans/arabs (al-jarboua's).
     9.Hospital records and social service records and State records
25   and court records DOCUMENT; that, defendant Deborah S. Al-Jarboua
     was in continual contact with defendants and that defendant
26
     Brittany moore and her supervisor ^^Evans" and the James city
27
     county Williamsburg and Envoy of Williamsburg used the 3
     defendants (Deborah Al-Jarboua, Fahad Al-Jarboua, Jeremy
28   McCallup) recommendations to treat and medicate and kill
     plaintiff Jerry Theodore McCallup Jr.


                                         -69-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 70 of 82 PageID# 76



 1   10.Defendants Negligence caused another death during the same
     time frame, same location, same gender, same age group and under
2
     the same staff. This indicates that Defendant Scarlett Huag is in
 3   the morbid business and not compliance business. Two deaths with
     in a week of each other obviously indicate Envoy of Williamsburg
4    is into murder.
     11.All Defendants co-conspired to cause Plaintiffs death, even
5
     after plaintiff informed defendants he didn't take medications.
6    12.All Defendants Reckless and wanton conduct caused Plaintiffs
     wrongful death. All plaintiff's medical conditions could be
 7   treated with diet. Patients with Identical conditions are treated
     with diet ALL OVER THE WORLD.
8
     13.Defendants of the Adult Protective Services division, abused
9    power and co-conspired to cause plaintiff death with (the
     Cubans/Arabs Al-Jarboau's who are unauthorized persons violating
10   HIPPA LAWS.
     14.This wrongful death complaint cause of action, civil complaint
11
     has caused a. sorrow, b. mental anguish, c. loss of companionship
12
     and d. business partnership.
     15.Plaintiff seeks Compensation for reasonably expected loss
13   income from loss of business provided by the decedent.
     16.Plaintiff seeks Expenses for the care and treatment and
14
     hospitalization of the decedent resulting in death and return of
15
     all expenses paid for unauthorized treatments and
     hospitalization.
16   17.Plaintiff seeks Funeral expenses and burial expenses because
     the cremation is in a bottle on the table.Plaintiff seeks
17
     Punitive Damages, Plaintiff seeks compensatory damages
18
     18.Dr. Veronica McCallup DSc is Plaintiff Administrator and
     Executor and is also Plaintiffs Beneficiary and Power of attorney
19   and Medical Power of Attorney. However, was not ever contacted,
     called, emailed, found on facebook nor any other social media in
20
     violation of due process. And seek awards of all damages within
21
     this complaint.
     19.The state last inspection on this facility was July 2018 and
22   no further check ups were made. The state found serious
     violations at that time, that were not ever corrected. The county
23
     should have been aware of these violations and should never have

24
     placed the plaintiff there, nor should Jerry Theodore McCallup
     Jr. have been placed in any hospital. His Doctor sister could
25   have taken him home or to a better care facility.
     20.Nor should defendants send any person to these violating
26
     defendants for any care, hospice care or post care of any kind.
27
     The State should care about seniors and not conspire in senior
     abuse, elder abuse and violation to medicare medicade spending,
28   medicade.




                                         -70-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 71 of 82 PageID# 77



 1   21.The Williamsburg Judge is included as a defendant because he
     knew all parties wasn't served/found/included. And the Judge
2
     defendant is the only Judge in town and when plaintiff attempted
3    to file the wrongful death lawsuit in 2019, this Judge would
     return the documents without filing. Plaintiff went to Virginia
4    and personally filed the lawsuit and the Judge refused to allow
     plaintiff to file the Lawsuit. Plaintiff a 3^^ time filed the
5
     rejected lawsuit and the Judge refused to allow plaintiff to file
6    the lawsuit and WOULDN'T tell plaintiff why after 3-4 times.
     22.Wherefore, causing plaintiffs damages, grief, undue stressors,
7    emotional distress, fees, fines sabotaging plaintiffs statue of
     limitations, obstructing Justice. And plaintiff is entitled to
8
     damages demanded herein of $3,000,000.00 PLUS Punitive damages
9    and the courts have held that pro per litigants can receive
     attorney type fees for litigations/working, just like in probate
10   matters; the administrator is paid for all hours worked on the
     estate. Plaintiff Or Veronica McCallup DSc is Plaintiff's Jerry
11
     Theodore McCallup JR Beneficiary and Power of attorney and
12   medical Power of Attorney documented with the military and other
     courts in other states including Virginia. No court, no hospital,
13   NO action concerning Plaintiff Jerry Theodore McCallup JR. can
     precede without Plaintiff Dr. Veronica McCallup DSc.
14


15
     CLAIM XXXIX OBSTRUCTION OF EVIDENCE, DEPRIVING EVIDENCE,
16
     DESTROYING EVIDENCE Damage Demand $5,000,000.00
17
     Defendants: Williamsburg Department of Human Services social
     services Division, Scarlett Huang {compliance officer) Envoy of
18

     Williamsburg, Department of Human Services social services
19
     Division , Scarlett Huang (compliance officer)         Envoy of
20
     Williamsburg, Wendy Evans Williamsburg human services,           Brittany
21
     Moore, Consulate Heath Care, Sentara Health Care, Jerry Theodore
22
     McCallup III, Deborah Al-Jarboua, Jeremy Mccallup
23   Jeremy McCallup Wife, Fahad Al-Jarboua , County of James city
24   county

25
       1. Plaintiff affirms all aforesaid and state:
26
       2.Defendant Jeremy Mccallup hid Plaintiff Jerry Mccallup Jr in
27     motels when Plaintiff had enough money to maintain the Virginia
28     house and or the apartment at Merrimac crossing.




                                         -71-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 72 of 82 PageID# 78



 1
      3.Defendant Jeremy McCallup and Deborah Al-Jarboua and Fahad
2
      Al-Jarboua wanted the plaintiff Jerry Theodore McCallup Jr
3     money and told defendant Williamsburg Human services that
4     Plaintiff Jerry Theodore McCallup JR was going to pay him

5
      $1,500.00 a month. There was NO WAY Plaintiff Jerry Theodore
      McCallup JR was going to pay Defendant Jeremy McCallup
6
      $1,500.00 before Defendant Jerry Theodore McCallup III. But
7
       Defendant Jeremy Mccallup Had intentionally incapacitated
8
      plaintiff Jerry Theodore McCallup JR and blocked any and all
9     abilities for Dr. Veronica McCallup DSc and defendant Jerry

10    Theodore McCallup III from reaching Plaintiff Jerry Theodore

11
      McCallup JR.
      4.Plaintiff has requested records and medical records
12
      treatments and hospitalizations from defendants since May 2019
13
      and defendants have refused Plaintiffs estate.
14
      5.Plaintiff estate traveled to defendants in persons and
15    defendants assure plaintiff that; the records would be
16    collected and forwarded to plaintiff. However, defendant

17
      ^^Ciere" places plaintiff estate on indefinite holds on the
       phone and run-a-rounds, not connecting to defendant Brian
18
      Stevenson, who stood in the hall way looking and listening to
19
       plaintiffs estate and knew the request for records and
20
       documents, had been faxed and personally delivered, but, he
21     continues to ignore plaintiffs, like he has ignore the ENVOY of
22     Williamsburg and has the facility in major state violations.

23
       And like, he is part cause, of another death, of another man;
       at the ENVOY of Williamsburg VA for ignoring/negligence he is a
24
       responsible party in this death of this plaintiff.
25
       6.Plaintiffs', Facebook messaged and actually wrote on
26
       defendants facebook page; requesting information about brothers
27     death; and all defendants BLOCKED plaintiffs on all social
28     media. Even Mikala McCallup Blocked Plaintiffs on all social
       media pages.


                                         -72-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 73 of 82 PageID# 79



 1
      7.Plaintiffs contacted Fort Braggs Military base where
2
      defendant Fahad Al-Jarboua is a recruiting sergeant in North
3     Carolina. Plaintiff explain that Plaintiff had died and that
4     Defendant Fahad Al-Jarboua was coming to Envoy acting like the

5
      son and prescribing medication and approving medical treatments
      in uniform. This mis-leading act is illegal and actionable.
6
      Fort Briggs said they would reach out to the soldier and they
7
      did, defendant Fahad Al-Jarboua had someone call plaintiff from
8
      a north Carolina number. Plaintiff explained that ""my brother
9     died, I'm just finding out. can you tell me what happened, ''and
10    the party from North Carolina said : "you have the wrong

11
      number". Fort Braggs gave them my number after they looked up
      the soldier name rank serial number. It wasn't the wrong
12
      number. He's their soldier.
13
      8. AS a Result of these defendants actions they Caused the
14
          Death of Jerry Theodore McCallup Jr. and injured plaintiffs,
15        and thereby plaintiffs seek all the aforesaid damages.
16    9. Plaintiffs are also seeking court marshal of soldiers

17
          involved and imprisonment of drug administrators cops
          doctors nurses Deborah Al-jarboua and all others involve at
18
          social services "Evans and Britany Moore and the Judge
19
          removed from all cases/ retired.
20     10.Wherefore, causing plaintiffs damages, grief, undue
          stressors, emotional distress, fees, fines sabotaging
21        plaintiffs statue of limitations, obstructing Justice. And
22
          plaintiff is entitled to damages demanded herein of
          $3,000,000.00 PLUS Punitive damages and the courts have held
23        that pro per litigants can receive attorney type fees for
          litigations/working, just like in probate matters; the
24        administrator is paid for all hours worked on the
          estate.Plaintiff Dr Veronica McCallup DSc is Plaintiff's
25
          Jerry Theodore McCallup JR Beneficiary and Power of attorney
26        and medical Power of Attorney documented with the military
          and other courts in other states including Virginia. No
27        court, no hospital, NO action concerning Plaintiff Jerry
          Theodore McCallup JR. can precede without Plaintiff Dr.
28
          Veronica McCallup DSc.



                                         -73-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 74 of 82 PageID# 80



 1


2
     CLAIM XXXVI DEPRIVAL OF MEDICAL CARE. 3 million dollars is

3    DEMANDED .
     Defendants: Williamsburg Department of Human Services social
4
     services Division Scarlett Huang (compliance officer), Envoy of
5
     Williamsburg, Department of Human Services social services
6
     Division , Scarlett Huang (compliance officer)         Envoy of
7
     Williamsburg, Wendy Evans Williamsburg human services,           Brittany
8    Moore, Consulate Heath Care, Sentara Health Care, Jerry Theodore
9    McCallup III, Deborah Al-Jarboua, Jeremy Mccallup

10   Jeremy McCallup Wife, Fahad Al-Jarboua , James City County

11   1. Plaintiff re-affirms all the aforesaid herein and state:

12   2.Plaintiff's sister is a doctor and the sister could have taken

13   plaintiff with sister to be medically treated in another state.

14   Plaintiff is also Native Indian and there are 10 tribes in the

15   surrounding Virginia area, with medicine men, but none was

16   contacted. Plaintiff sister called all the tribes and spoke to

17   the chiefs. It was obvious that Envoy of Williamsburg COULDN'T

18   care for plaintiff and no-other person because one died in the

19   same week of plaintiff and in September 2019 all patients were

20   removed. Even after covid 19 onset and Envoy of williamsburg

21   reopening, the defendants fail to give plaintiff due process and

22   rights.

23
     3.Many doctors prescribe rehab for patients. Ive seen severe head
24   injuries and paraplegic. Defendants offered no rehab, they
25   offered no alternatives, they didn't even contact doctor
     relatives.
26

     4.Wrongful Death due to a preventable medical error and the
27
     reckless/negligent behavior of defendants.
28
     5.Wrongful death and Patient Rights



                                         -74-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 75 of 82 PageID# 81



 1
     6.Time after time after time the medical staff failed to properly
2
     obtain medical care out side of Virginia and give Plaintiff Jerry
3    Theodore McCallup Jr, the best care.
4    7.Callous indifference to Native Americans.

5
       On or about February and April and May of 2020 Plaintiff
       personally walked into Envoy of Williamsburg and requested
6
       records and documents. This is September 1, 2020 and Plaintiff
7
       hasn't received them to date. I declare under penalty of
8
        perjury this is true and correct.
9
     8. Plaintiff Jerry Theodore McCallup Jr repeatedly requested
     sister, Dr. Veronica McCallup DSc and defendants refused to
10   locate plaintiff. (Beneficiary, Power of Attorney, Medical Power
     of Attorney). He would have moved in with his sister.
11
     9.Plaintiffs are Native American Indians who have been to college
12
     and Universities exceeding associate degrees in Science
     Technology and Medicine. Plaintiffs had a business together that
13   they ran from Detroit Michigan. Chicago, XL, California, and
     Texas. Plaintiff CTI Chemicals and Allied Products, Inc. The
14
     killing, poisoning, hindering, blocking of plaintiffs contact
15
     with sister and business, obstruction. Interference was malicious
     and intention'al, willful and wonton.
16   10.Defendants Never had Jurisdiction to place plaintiff under
     ADULT PROTECTIVE SERVICES, and defendants never gave notice to
17
     all the family and plaintiffs; that there was court hearings or
18
     to any court hearing or court action. to place plaintiff under
     protective services was unlawful and done by NON_FAMILY MEMBERS
19   in co=conspiracy with Williamsburg social services and defendant
     Britany Moore, under these deprival of rights and lack of due
20
     process; plaintiff died and defendants basically KIDNAPPED
21
     plaintiff and forced death upon Plaintiff. The (Al-Jarboua's are
     NOT family members. The Cubans and Arabs are NOT family members,
22   they pretended to be plaintiff '"wife" (x-wife, plaintiff WASN'T
     married) and plaintiff son in Colorado (plaintiff son in Colorado
23   wasn't in Virginia)). Jeremy McCallup was a married man and
24
     caused Jerry Theodore McCallup Jr williamsbug house to go into
     forclosure by deception, (the bills were paid, everything was
25   taken care of,....)Plaintiff Jerry Theodore McCallup Jr had a
     monthly income of $3,400.00-$4,900.00 and had 20 years of equity
26   in the house. Theres no reason to lose the home except Defendant
     Jeremy McCallup , Fahad Al-jarboua and Deborah Al-jarboua scheme.
27
     Defendant Jeremy McCallup was 20- 22 years old and had gotten
28   married and wanted the house.




                                         -75-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 76 of 82 PageID# 82



 1   11.Defendants were discriminating against Plaintiff and forcing
     death upon plaintiff; because of his race, creed, nationality and
2
     culture. On plaintiff birth certificate and death certificate it
3    documents that plaintiff is a native American, an Indian.
     Plaintiff health could be treated with diet.
4    12.Plaintiffs recently learned that defendants used and allowed
     defendants Deborah Al- Jarboua, Fahad Al-Jarboua and Jeremy
5
     McCallup to pretend to be and to steal the identity of and
6    aggravated identity theft, of: plaintiffs: 1. X-wife 2. plaintiff
     son; in order, to locate plaintiff money, insurance policies and
7    property.
     13.Plaintiff learned that defendants wanted the plaintiff Jerry
8
     Theodore McCallup Jr dead/to die; to collect his money, bank
9    accounts, insurances, and property and to ensure death, they
     blocked tricked, would not contact, plaintiff Jerry Theodore
10   McCallup Jr. sis. Dr. Veronica Renee McCallup DSc who is a
     medical doctor and who has been treating plaintiff holistically
11
     until plaintiff met the Cubans/arabs (al-jarboua's).
12
     14.Hospital records and social service records and State records
     and court records DOCUMENT; that, defendant Deborah S. Al-Jarboua
13   was in continual contact with defendants and that defendant
     Brittany moore and her supervisor ^^Evans" and the James city
14
     county Williamsburg and Envoy of Williamsburg used the 3
15
     defendants (Deborah Al-Jarboua, Fahad Al-Jarboua, Jeremy
     McCallup) recommendations to treat and medicate and kill
16   plaintiff Jerry Theodore McCallup Jr.
     15.Defendants Negligence caused another death during the same
17
     time frame, same location, same gender, same age group and under
18
     the same staff. This indicates that Defendant Scarlett Huag is in
     the morbid business and not compliance business. Two deaths with
19   in a week of each other obviously indicate Envoy of Williamsburg
     is into murder.
20
     16.All Defendants co-conspired to cause Plaintiffs death, even
21
     after plaintiff informed defendants he didn't take medications.
     17.All Defendants Reckless and wanton conduct caused Plaintiffs
22   wrongful death. All plaintiff's medical conditions could be
     treated with diet. Patients with Identical conditions are treated
23
     with diet ALL OVER THE WORLD.

24
     18.Defendants of the Adult Protective Services division, abused
     power and co-conspired to cause plaintiff death with (the
25   Cubans/Arabs Al-Jarboau's who are unauthorized persons violating
     HIPPA LAWS.
26
     18.This wrongful death complaint cause of action, civil complaint
27
     has caused a. sorrow, b. mental anguish, c. loss of companionship
     and d. business partnership.
28   19.Plaintiff seeks Compensation for reasonably expected loss
     income from loss of business provided by the decedent.


                                         -76-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 77 of 82 PageID# 83



 1   20.Plaintiff seeks Expenses for the care and treatment and
     hospitalization of the decedent resulting in death and return of
2
     all expenses paid for unauthorized treatments and
3    hospitalization.
     21.Plaintiff seeks Funeral expenses and burial expenses because
4    the cremation is in a bottle on the table.
       10.    Plaintiff seeks Punitive Damages
5
       11.    Plaintiff seeks compensatory damages
6      12.    Dr. Veronica McCallup DSc is Plaintiff Administrator
         and Executor and is also Plaintiffs Beneficiary and Power of
7        attorney and Medical Power of Attorney. However, was not
         ever contacted, called, emailed, found on facebook nor any
8
         other social media in violation of due process. And seek
9        awards of all damages within this complaint.
       13.    The state last inspection on this facility was July
10       2018 and no further check ups were made. The state found
         serious violations at that time, that were not ever
11
         corrected. The county should have been aware of these
12        violations and should never have placed the plaintiff there,
          nor should Jerry Theodore McCallup Jr. have been placed in
13       any hospital. His Doctor sister could have taken him home or
         to a better care facility.
14
       14.     Nor should defendants send any person to these
15
          violating defendants for any care, hospice care or post care
         of any kind. The State should care about seniors and not
16       conspire in senior abuse, elder abuse and violation to
         medicare medicade spending, medicade.
17
       15.     The Williamsburg Judge is included as a defendant
18
          because he knew all parties wasn't served/found/included.
          And the Judge defendant is the only Judge in town and when
19        plaintiff attempted to file the wrongful death lawsuit in
          2019, this Judge would return the documents without filing.
20
          Plaintiff went to Virginia and personally filed the lawsuit
21
          and the Judge refused to allow plaintiff to file the
          Lawsuit. Plaintiff a 3^^ time filed the rejected lawsuit and
22        the Judge refused to allow plaintiff to file the lawsuit and
          WOULDN'T tell plaintiff why after 3-4 times.            ^
23


24


25   CIAIM XXXX Wrongful Death due to a preventable medical error and
     the reckless/negligent behavior of defendants.DEMAND
26

     $3,000,000.00 MILLION DOLLARS
27


28
     2.Wrongful death and Patient Rights



                                         -77-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 78 of 82 PageID# 84



 1
     3.Time after time after time the medical staff failed to properly
2
     obtain medical care out side of Virginia and give Plaintiff Jerry
3    Theodore McCallup Jr, the best care.
4    4.Callous indifference to Native Americans.
       16.     5. Plaintiff    Jerry Theodore McCallup Jr repeatedly
5         requested sister.    Dr. Veronica McCallup DSc and defendants
          refused to locate    plaintiff. (Beneficiary, Power of
6
         Attorney, Medical     Power of Attorney). He would have moved in
7         with his sister.
       17.     Plaintiffs are Native American Indians who have been to
8        college and Universities exceeding associate degrees in
         Science Technology and Medicine. Plaintiffs had a business
9
         together that they ran from Detroit Michigan. Chicago, IL,
10       California, and Texas. Plaintiff CTI Chemicals and Allied
         Products, Inc. The killing, poisoning, hindering, blocking
11       of plaintiffs contact with sister and business, obstruction.
         Interference was malicious and intentional, willful and
12
          wonton.

13     18.     Defendants Never had Jurisdiction to place plaintiff
          under ADULT PROTECTIVE SERVICES, and defendants never gave
14        notice to all the family and plaintiffs; that there was
          court hearings or to any court hearing or court action, to
15
          place plaintiff under protective services was unlawful and
16       done by NON_FAMILY MEMBERS in co=conspiracy with
         Williamsburg social services and defendant Britany Moore,
17       under these deprival of rights and lack of due process;
         plaintiff died and defendants basically KIDNAPPED plaintiff
18
         and forced death upon Plaintiff. The (Al-Jarboua's are NOT
19       family members. The Cubans and Arabs are NOT family members,
         they pretended to be plaintiff ^'wife" (x-wife, plaintiff
20       WASN'T married) and plaintiff son in Colorado (plaintiff son
         in Colorado wasn't in Virginia)). Jeremy McCallup was a
21
         married man and caused Jerry Theodore McCallup Jr
22
         williamsbug house to go into forclosure by deception, (the
         bills were paid, everything was taken care of,....) Plaintiff
23        Jerry Theodore McCallup Jr had a monthly income of
         $3,400.00-$4,900.00 and had 20 years of equity in the house.
24
         Theres no reason to lose the home except Defendant Jeremy
25
         McCallup , Fahad Al-jarboua and Deborah Al-jarboua scheme.
          Defendant Jeremy McCallup was 20- 22 years old and had
26       gotten married and wanted the house.
       19.     Defendants were discriminating against Plaintiff and
27
         forcing death upon plaintiff; because of his race, creed,
28
          nationality and culture. On plaintiff birth certificate and
         death certificate it documents that plaintiff is a native



                                         -78-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 79 of 82 PageID# 85



 1       American, an Indian. Plaintiff health could be treated with
         diet.
2
      20.      Plaintiffs recently learned that defendants used and
3        allowed defendants Deborah Al- Jarboua, Fahad Al-Jarboua and
         Jeremy McCallup to pretend to be and to steal the identity
4        of and aggravated identity theft, of: plaintiffs: 1. X-wife
        2. plaintiff son; in order, to locate plaintiff money,
5
        insurance policies and property.
6     21.     Plaintiff learned that defendants wanted the plaintiff
         Jerry Theodore McCallup Jr dead/to die; to collect his
7       money, bank accounts, insurances, and property and to ensure
        death, they blocked tricked, would not contact, plaintiff
8
         Jerry Theodore McCallup Jr. sis. Dr. Veronica Renee McCallup
9        DSc who is a medical doctor and who has been treating
         plaintiff holistically until plaintiff met the Cubans/arabs
10       (al-jarboua's).
      22.     Hospital records and social service records and State
11
         records and court records DOCUMENT; that, defendant Deborah
12       S. Al-Jarboua was in continual contact with defendants and
        that defendant Brittany moore and her supervisor "Evans" and
13      the James city county Williamsburg and Envoy of Williamsburg
         used the 3 defendants (Deborah Al-Jarboua, Fahad Al-Jarboua,
14
         Jeremy McCallup) recommendations to treat and medicate and
15
         kill plaintiff Jerry Theodore McCallup Jr.
      23.     Defendants Negligence caused another death during the
16      same time frame, same location, same gender, same age group
         and under the same staff. This indicates that Defendant
17
        Scarlett Huag is in the morbid business and not compliance
18
        business. Two deaths with in a week of each other obviously
        indicate Envoy of Williamsburg is into murder.
19    24.    All Defendants co-conspired to cause Plaintiffs death,
        even after plaintiff informed defendants he didn't take
20
         medications.

21
      25.      All Defendants Reckless and wanton conduct caused
         Plaintiffs wrongful death. All plaintiff's medical
22       conditions could be treated with diet. Patients with
         Identical conditions are treated with diet ALL OVER THE
23
         WORLD.

24
      26.        Defendants of the Adult Protective Services division,
         abused power and co-conspired to cause plaintiff death with
25       (the Cubans/Arabs Al-Jarboau's who are unauthorized persons
         violating HIPPA LAWS.
26
       27.    This wrongful death complaint cause of action, civil
27
         complaint has caused a. sorrow, b. mental anguish, c. loss
         of companionship and d. business partnership.
28     28.     Plaintiff seeks Compensation for reasonably expected
         loss income from loss of business provided by the decedent.


                                         -79-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 80 of 82 PageID# 86



 1     29.     Plaintiff seeks Expenses for the care and treatment and
          hospitalization of the decedent resulting in death and
2
          return of all expenses paid for unauthorized treatments and
3         hospitalization.
       30.     Plaintiff seeks Funeral expenses and burial expenses
4        because the cremation is in a bottle on the table.
       31.    Plaintiff seeks Punitive Damages
5
       32.    Plaintiff seeks compensatory damages
6      33.    Dr. Veronica McCallup DSc is Plaintiff Administrator
         and Executor and is also Plaintiffs Beneficiary and Power of
7        attorney and Medical Power of Attorney. However, was not
         ever contacted, called, emailed, found on facebook nor any
8
         other social media in violation of due process. And seek
9        awards of all damages within this complaint.
       34.     The state last inspection on this facility was July
10       2018 and no further check ups were made. The state found
         serious violations at that time, that were not ever
11
         corrected. The county should have been aware of these
12        violations and should never have placed the plaintiff there,
         nor should Jerry Theodore McCallup Jr. have been placed in
13       any hospital. His Doctor sister could have taken him home or
         to a better care facility.
14
       35.     Nor should defendants send any person to these
15
          violating defendants for any care, hospice care or post care
         of any kind. The State should care about seniors and not
16       conspire in senior abuse, elder abuse and violation to
         medicare medicade spending, medicade.
17
       36.     The Williamsburg Judge is included as a defendant
18
          because he knew all parties wasn't served/found/included.
          And the Judge defendant is the only Judge in town and when
19        plaintiff attempted to file the wrongful death lawsuit in
          2019, this Judge would return the documents without filing.
20
          Plaintiff went to Virginia and personally filed the lawsuit
21
          and the Judge refused to allow plaintiff to file the
          Lawsuit. Plaintiff a 3^^ time filed the rejected lawsuit and
22        the Judge refused to allow plaintiff to file the lawsuit and
          WOULDN'T tell plaintiff why after 3-4 times.
23


24     37.    Wherefore, causing plaintiffs damages, grief, undue
         stressors, emotional distress, fees, fines sabotaging
25
          plaintiffs statue of limitations, obstructing Justice. And
26
          plaintiff is entitled to damages demanded herein of
          $3,000,000.00 PLUS Punitive damages and the courts have held
27        that pro per litigants can receive attorney type fees for
          litigations/working, just like in probate matters; the
28
          administrator is paid for all hours worked on the
          estate.Plaintiff Dr Veronica McCallup DSc is Plaintiff's


                                         -80-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 81 of 82 PageID# 87



 1        Jerry Theodore McCallup JR Beneficiary and Power of attorney
          and medical Power of Attorney documented with the military
2
          and other courts in other states including Virginia. No
3         court, no hospital, NO action concerning Plaintiff Jerry
          Theodore McCallup JR. can precede without Plaintiff Dr.
4         Veronica McCallup DSc.
       38.
5
     IV. Relief 80.1 million dollars plus funeral ea^enses burial and
6    travel
     State briefly and precisely what damages or other relief the
7    plaintiff asks the court to order. Do not make legal arguments.
     Include any basis for claiming that the wrongs alleged are
8
     continuing at the present time. Include the amounts of any actual
9    damages claimed for the acts alleged and the basis for these
     amounts. Include any punitive or exemplary damages claimed, the
10   amounts, and the reasons you claim you are entitled to actual or
     Punitive money damages. Plaintiff demands all property of Jerry
11
     Theodore McCallup JR cars homes land Igank accounts credit_unions
12   and all statetKancf^-ailuded to herein./

13


14


15   Respectfully submitt                  'Dr. Veronica Mccallup DSc

16                                              Plaintiff In Propria persona

17


18

     I declare under Penalty of Perjury That ALL herein this COMPLAINT
19
     is to best of my::-abirLi:tX     true andaa^correct, this the ^ptember
20
     7", 2020
21
     Sincerely,
22
     Dr. Veronica McCallb^ DSc
23   Plaintiff In Pro per

24   Cer-tlfica-bion and Closing
     Under Federal Rule of Civil Procedure 11, by signing below, I
25
     certify to the best of my knowledge, information, and belief that
26   this complaint: (1) is not being presented for an improper
     purpose, such as to harass, cause unnecessary delay, or
27   needlessly increase the cost of litigation; (2) is supported by
     existing law or by a nonfrivolous argument for extending,
28
     modifying, or reversing existing law; (3) the factual contentions
     have evidentiary support or, if specifically so identified, will


                                         -81-
Case 3:20-cv-00753-DJN Document 1-2 Filed 09/24/20 Page 82 of 82 PageID# 88



 1   likely have evidentiary support after a reasonable opportunity
     for further investigation or discovery; and (4) the complaint
2
     otherwise complies with the requirements of Rule 11.
3
     A. For Parties Without an Attorney
4    I agree to provide the Clerk's Office with any changes to my
     address where case-related papers may be served. I understand
5
     that my failure to keep a current address on file with the
6    Clerk's Office may result in the dismissal of my case.
     Date of signing: September 1, 2020
7    Signature of Plaintiff
     Printed Name of Plaintiff: Dr. Veronica McCallup DSc
8


9
     For Attorneys
     Date of signing: September 7, 20120
10   Signature of Attorney:
     Printed Name of Attorney: Dr. Veronica McCallup DSc
11
     Bar Number: Pro Pro

12   Name of Law Firm: Estate of Jerry Theodore McCallup Jr
     Street Address: 1042 N. Mountain Ave
13   State and Zip Code: California 91786
     Telephone Number: 504-405-6513
14
     E-mail Address: vmccallup0yahd
15


16
     Respectfully submitted                        ronica Mccallup DSc
17
                                                Plaintiff In Propria persona
18


19

                              CERTIFICATE OF SERVICE
20
     I, Dr. Veronica McCallup DSc have served all parties at last
21

     known addresses and electronically where possible. All
22
     Governments waive service. Done this the^September 7^^ 2020
23
     I declare under penalty orp5T?^ry thispr         :rue an
24

     Sincerely,
25
     Dr. veronica McCallup DSc
26

     Plaintiff In Propria Persona
27


28




                                         -82-
